Exhibit 10.11

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of the Effective
Date (as defined below) and is made by and between Tivity Health, Inc., a
Delaware corporation (the “Company”), and Keira Krausz (“Executive”). This
Agreement replaces and supersedes any other agreements between Executive and the
Company or its subsidiaries.

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of December 9, 2018, by and among the Company, Sweet Acquisition, Inc.,
a Delaware corporation, and Nutrisystem, Inc., a Delaware corporation (the
“Merger Agreement”);

WHEREAS, Executive has previously served as Executive Vice President and Chief
Marketing Officer of Nutrisystem, Inc. pursuant to that certain Letter
Agreement, dated as of February 5, 2013, by and between Executive and
Nutrisystem, Inc., a copy of which is attached hereto as Exhibit A (as amended,
the “NTRI Employment Agreement”);

WHEREAS, the Company desires that Executive serve in the role identified herein
and Executive desires to hold such position under the terms and conditions of
this Agreement; and

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of Executive with the Company,
effective as of the closing of the transaction contemplated by the Merger
Agreement (the “Effective Date”).

NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:

I.EMPLOYMENT. The Company hereby employs Executive and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement.

II.TERM. The Company agrees to employ Executive pursuant to the terms of this
Agreement, and Executive agrees to be so employed, for a term of one year (the
“Initial Term”) commencing as of the Effective Date. On each anniversary of the
Effective Date following the Initial Term, the term of this Agreement shall be
automatically extended for successive one-year periods, provided, however, that
either party hereto may elect not to extend this Agreement by giving written
notice to the other party at least 30 days prior to the end of the Initial Term
or any renewal term. Notwithstanding the foregoing, Executive’s employment
hereunder may be earlier terminated in accordance with Section VI hereof. The
period of time between the Effective Date and the termination of Executive’s
employment under this Agreement shall be referred to herein as the “Term.” A
non-renewal of the Term by the Company in accordance with this Section II shall
be treated as a termination without Cause (as defined below), and a non-renewal
of the Term by Executive in accordance with this Section II shall be treated as
a termination without Good Reason (as defined below).

III.POSITION.

A.Position and Duties. Executive shall serve as Division President, Nutrition of
the Company. In this capacity, Executive shall have the duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies, and such other
duties, authorities and responsibilities as the Board of Directors of the
Company (the “Board”) shall designate from time to time that are not
inconsistent with the Executive’s position as Division President, Nutrition of
the Company. Executive shall report to the President and Chief Operating Officer
of the Company; provided that if Dawn Zier is no longer serving as President and
Chief Operating Officer of the Company, Executive shall report to the Chief
Executive Officer or President of the Company. When Executive’s employment
terminates for any reason, Executive will resign as an officer of the Company
(and any of its subsidiaries). All resignations shall be effective no later than
the Date of Termination (as defined in Section VI.H).

 

 

--------------------------------------------------------------------------------

 

B. Primary Location; Travel. Executive will perform services for the Company
primarily in Fort Washington, Pennsylvania; provided, however, that Executive
will travel as reasonably required to fulfill Executive’s obligations under this
Agreement.

IV.DUTIES. Executive shall devote Executive’s full working time and attention to
the business and affairs of the Company; provided, however, that it shall not be
a violation of this Agreement for Executive to manage her passive personal
investments, or to engage in or serve such civic, community, charitable,
educational, or religious organizations as she may select, so long as she does
not, directly or indirectly hold more than a total of 2% of all shares of stock
of any public company and such other activities do not materially interfere with
the performance of Executive’s responsibilities under this Agreement or violate
Executive’s restrictive covenant obligations in Section IX of this Agreement.

V.COMPENSATION.

A.Base Salary. Executive’s initial base salary as of the Effective Date is
$475,000.  The initial base salary and any increase is defined as the “Base
Salary.” The Base Salary is paid in accordance with the Company’s normal payroll
practices, but not less frequently than monthly, and subject to applicable taxes
and withholding. Executive’s Base Salary shall be subject to annual review by
the Board (or a committee thereof), and may be increased, but not decreased
below its then current level, from time to time by the Board.

B.Special Retention Award. On or effective as of the Effective Date, the
Executive will be granted restricted stock units with a grant date fair value of
$750,000, which will be issued pursuant to the Company’s Amended and Restated
2014 Stock Incentive Plan and the restricted stock unit award agreement, in
substantially the form attached as Exhibit B hereto (the “Special Retention
Award”).

C.Annual Bonus. Commencing in respect of fiscal year 2019, the Executive will be
eligible to receive an annual bonus (“Bonus”) in cash that is targeted to equal
75% of Base Salary. The 2019 bonus program will be established by the
Compensation Committee of the Board, and any corporate level performance metrics
applicable to Executive will be generally consistent with those established for
the other senior executives of the Company. Bonus shall be structured and paid
in accordance with the terms and conditions of the bonus program established by
the Compensation Committee of the Board. Except as set forth in Section VI of
this Agreement, the Bonus for fiscal year 2019 will not be prorated for
Executive’s partial year of service following the Effective Date.

D.Long-Term Incentive Awards. Executive will participate in the Company’s
long-term incentive program (“LTIP”). Each year, including 2019, Executive will
be granted an LTIP award with a target grant date fair market value of
$1,050,000. The LTIP award will be in addition to the Special Retention Award.

E.Stock Ownership Guidelines. The stock ownership guidelines applicable to
Executive shall be no less favorable than those applicable to any other
individual who has the same or higher salary grade as Executive and will
initially be 2.0x Base Salary.

F.Assumed Equity Awards.

1.Stock options held by Executive as of the Effective Date and assumed by the
Company pursuant to the Merger Agreement shall be cashed out in accordance with
the terms of the Merger Agreement.

2. Restricted stock awards held by Executive as of the Effective Date and
assumed by the Company pursuant to the Merger Agreement shall be subject to the
terms and conditions set forth in the restricted stock award agreement attached
hereto as Exhibit C-1.

3. Performance-based restricted stock unit awards held by Executive as of the
Effective Date and assumed by the Company pursuant to the Merger Agreement shall
be subject to the

- 2 -

--------------------------------------------------------------------------------

 

terms and conditions set forth in the restricted unit award agreements attached
hereto as Exhibit C-2, Exhibit C-3, and Exhibit C-4.

G.Benefit Plans. Executive shall be entitled to participate in all those benefit
plans that are maintained by the Company for senior executives, on the same
basis as those benefits are generally made available to other senior executives
of the Company. Also, during the Term, Executive shall be entitled to fringe
benefits and perquisites on the same basis as those benefits are generally made
available to other senior executives of the Company. Nothing in this Agreement
shall require the Company to establish and/or maintain any such plans.

 

H. Vacation. Executive shall be entitled to paid vacation in accordance with the
Company’s policy generally applicable to other senior executives of the Company
as in effect from time to time.

 

I.Business and Travel Expenses. In accordance and subject to compliance with the
Company’s expense reimbursement policy, upon presentation of appropriate
documentation, Executive shall be reimbursed for all reasonable business
expenses incurred in connection with the performance of Executive’s duties
hereunder.

 

VI.TERMINATION OF EMPLOYMENT. The termination of Executive’s employment and this
Agreement may occur as follows:

A.By Mutual Consent. The Company and Executive may agree in writing to terminate
this Agreement at any time.

B.Death or Disability. If Executive’s employment ceases due to Executive’s death
or Disability (as defined below), Executive (or Executive’s estate) will be
entitled to the following:

1.The “Accrued Amounts,” which shall mean: (A) any unpaid Base Salary through
the Date of Termination, payable within 30 days following the Date of
Termination; (B) any Bonus earned but unpaid with respect to the fiscal year
ending on or preceding the Date of Termination, payable at the time such bonuses
would have been paid if Executive was still employed with the Company; (C)
reimbursement for any unreimbursed business expenses incurred through the Date
of Termination within 30 days following the Date of Termination; and (D) any
vested benefits payable under the terms of any applicable plan and in accordance
therewith; and

2.The “Pro-Rata Bonus,” which shall mean a pro-rata portion of Executive’s Bonus
for the fiscal year in which the Date of Termination occurs based on actual
results for such year (determined by multiplying the amount of such Bonus which
would be due for the full fiscal year by a fraction, the numerator of which is
the number of days during the fiscal year of termination that Executive is
employed by the Company and the denominator of which is 365), payable in
accordance with the term of the applicable Bonus plan at the same time the Bonus
would have been paid if Executive continued to be employed by the Company.

If Executive’s employment ceases due to Executive suffering a Disability, the
payments and benefits provided for in this Section VI.B, other than the Accrued
Amounts, will be conditioned on (1) Executive’s execution and delivery to the
Company of an enforceable release of claims against the Company and its
affiliates, in a form attached hereto as Exhibit D (the “Release”); (2) such
Release becoming irrevocable within 30 days following the cessation of
Executive’s employment (or within any longer period designated for review and
revocation period within such Release); and (3) Executive’s continued compliance
with Executive’s restrictive covenant obligations to the Company in Section IX
of this Agreement.

For purposes of this Agreement, “Disability” shall mean a condition entitling
Executive to benefits under any long-term disability plan or policy maintained
or funded by the Company.

- 3 -

--------------------------------------------------------------------------------

 

C.By the Company for Cause.

1.If any of the following occurs, the Company may terminate Executive’s
employment by written notice to Executive specifying the event(s) (each of which
shall constitute “Cause” for termination):

(a)Executive is convicted of a felony; or

(b)in the reasonable determination of the Company, Executive has done any one of
the following: (1) committed an act of fraud, embezzlement, or theft in the
course of Executive’s employment, (2) caused intentional, wrongful damage to the
property of the Company, (3) Executive’s material breach of any agreement with
the Company or its affiliates or any duty owed to the Company or its
stockholders, or material violation of any written policy or procedure of the
Company, and such breach or violation (if curable) is not cured within 30 days
after receiving written notice from the Company specifying the details of the
breach, or (4) engaged in gross misconduct or gross negligence in the course of
employment. For avoidance of doubt, (x) Executive’s unwillingness to relocate
her family’s permanent residence to any location at the Company’s request shall
not constitute “Cause,” and (y) a termination due to Executive suffering a
Disability will not constitute a termination “without Cause.”

2.If Executive’s employment is terminated under this Section VI.C., Executive
shall be entitled to receive the Accrued Amounts, and nothing more, subject to
Section VI.F.  

D.By the Company Without Cause or by Executive for Good Reason or as a Result of
Non-Extension of this Agreement. If Executive’s employment ceases due to a
termination by the Company without Cause, a resignation by Executive with Good
Reason (as defined below) or as a result of the non-extension of the Term by the
Company as provided in Section II, Executive will be entitled to:

 

1.

The Accrued Amounts;

 

2.

Continuation of then-current Base Salary for one year at customary payroll
intervals;

 

3.

Credit against total monthly COBRA premium (if administratively possible) or
reimbursement to Executive of the portion of the monthly COBRA premium that
exceeds the active employee cost of group health coverage for 12 months (such
credits/reimbursements to be made monthly based on continued COBRA enrollment);
and    

 

4.

The Pro-Rata Bonus.

The payments and benefits provided for this Section VI.D (other than the Accrued
Amounts) are conditioned upon: (1) Executive’s execution and delivery to the
Company of the Release; (2) the Release becoming irrevocable within 30 days
following the cessation of Executive’s employment (or within any longer period
designated for review and revocation period within such Release); and (3)
Executive’s continued compliance with Executive’s restrictive covenant
obligations to the Company in Section IX of this Agreement.

- 4 -

--------------------------------------------------------------------------------

 

For purposes of this Agreement, “Good Reason” means (a) a material diminution of
Executive’s title, authority, duties or responsibilities, or a change in
Executive’s reporting structure, each as in effect immediately following the
Effective Date in accordance with this Agreement or any greater level existing
following the Effective Date; (b) a material reduction in Executive’s
then-current annual Base Salary, target annual Bonus opportunity, or target long
term equity incentive grant; (c) a material change in the geographic location at
which Executive performs services hereunder from that in effect immediately
prior to the Effective Date; or (d) a material breach of this Agreement by the
Company; provided, that any such event will constitute Good Reason only if
Executive notifies the Company in writing of such event within 90 days following
the initial occurrence thereof, the Company fails to cure such event within 30
days after receipt from Executive of written notice thereof, and Executive
resigns her employment within 30 days following expiration of the cure period.

E. Termination by Executive Without Good Reason At Any Time. If Executive
terminates Executive’s employment without Good Reason at any time, Executive
shall be entitled to the Accrued Amounts.

F. Treatment of Equity Awards.  For purposes of Sections VI.A. through VI.E.,
all outstanding stock options, restricted stock, RSUs, PSUs and any other equity
incentives, including the Special Retention Award, shall be treated solely in
accordance with the terms of the award agreements to which the Company and
Executive are parties on the Date of Termination.  

G.Timing of Payments.

1. Delay of Payments Pursuant to Section 409A.  It is intended that (1) each
installment of the payments provided under this Agreement is a separate
“payment” for purposes of Section 409A of the Internal Revenue Code (the “Code”)
and (2) that the payments satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code provided under
Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and
1.409A-1(b)(9)(v). Notwithstanding anything to the contrary in this Agreement,
if the Company determines (i) that on the Date of Termination or at such other
time that the Company determines to be relevant, Executive is a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)) of the
Company and (ii) that any payments to be provided to Executive pursuant to this
Agreement are or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A of the Code if provided at the time otherwise required under this Agreement
then such payments shall be delayed until the date that is six months after the
date of Executive’s “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)) with the Company, or, if earlier, the date of
Executive’s death. Any payments delayed pursuant to this Section VI.G shall be
made in a lump sum on the first day of the seventh month following Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)), or, if earlier, the date of Executive’s death. In addition, to the
extent that any reimbursement, fringe benefit or other, similar plan or
arrangement in which Executive participates during Executive’s employment or
thereafter provides for a “deferral of compensation” within the meaning of
Section 409A of the Code, such amount shall be paid in accordance with Section
1.409A-3(i)(1)(iv) of the Treasury Regulations, including (i) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) any such reimbursement or payment may not be subject to liquidation or
exchange for another benefit. In addition, notwithstanding any other provision
to the contrary, in no event shall any payment under this Agreement that
constitutes “deferred compensation” for purposes of Section 409A of the Code and
the Treasury Regulations promulgated thereunder be subject to offset by any
other amount unless otherwise

- 5 -

--------------------------------------------------------------------------------

 

permitted by Section 409A of the Code. For the avoidance of doubt, any payment
due under this Agreement within a period following Executive’s termination of
employment or other event shall be made on a date during such period as
determined by the Company in its sole discretion. Notwithstanding any other
provision of this Agreement, if the Release consideration and revocation period
begins and ends in separate years, the payment or commencement of any payments
contingent upon the return and nonrevocation of the Release, shall be made or
commence in the subsequent year in all events. For purposes of the payment or
reimbursement of medical premiums (including any reimbursement of COBRA
premiums), the Company may treat the amounts paid by it for premiums as taxable
to Executive or make such payments (less any required withholding) directly to
Executive to the extent required to avoid adverse consequences to Executive or
the Company under either Section 105(h) of the Code, or the Patient Protection
and Affordable Care Act of 2010 as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable) (collectively,
the “PPACA”). Additionally, the Company may modify or discontinue the
continuation coverage contemplated by this Agreement to the extent reasonably
necessary to avoid the imposition of any excise taxes on the Company for failure
to comply with the nondiscrimination requirements of the PPACA (to the extent
applicable).

2. Parachute Payments. If the severance and other benefits provided for in the
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Section
VI.G.2, would be subject to the excise tax imposed by Section 4999 of the Code,
then Executive’s severance and other benefits under the Agreement shall be
payable either (A) in full, or (B) as to such lesser amount which would result
in no portion of such severance and other benefits being subject to the excise
tax under Section 4999 of the Code, whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the excise
tax imposed by Section 4999, results in the receipt by Executive on an after-tax
basis, of the greatest amount of severance benefits under the Agreement,
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code. Any reduction shall be made in the
following manner: first a pro-rata reduction of (i) cash payments subject to
Section 409A of the Code as deferred compensation and (ii) cash payments not
subject to Section 409A of the Code, and second a pro rata cancellation of (i)
equity-based compensation subject to Section 409A of the Code as deferred
compensation and (ii) equity-based compensation not subject to Section 409A of
the Code Reduction in either cash payments or equity compensation benefits shall
be made pro-rata between and among benefits which are subject to Section 409A of
the Code and benefits which are exempt from Section 409A of the Code. Unless the
Company Parties and Executive otherwise agree in writing, any determination
required under this Section VI.G.2 shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company Parties for all purposes.
For purposes of making the calculations required by this Section, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section VI.G.2. The Company shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section VI.G.2.

H.Date of Termination. The date of delivery of a notice of termination,
resignation, or non-renewal by either the Company or Executive shall constitute
the “Date of Termination,” unless otherwise set forth herein or in the notice of
termination, resignation or non-renewal. For purposes of this Agreement,
Executive will be deemed to have terminated employment when Executive has a
“separation from service” from the Company as determined in accordance with
Treasury Regulation 1.409A-1(h).

VII.REPRESENTATIONS. Executive represents and warrants that Executive is not a
party to any agreement or instrument that would prevent Executive from entering
into or performing Executive’s duties in any way under this Agreement.

- 6 -

--------------------------------------------------------------------------------

 

VIII.ASSIGNMENT, BINDING AGREEMENT. This Agreement is a personal contract and
the rights and interests of Executive hereunder may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by Executive, except as otherwise
expressly permitted by the provisions of this Agreement. This Agreement shall
inure to the benefit of and be enforceable by Executive and Executive’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Executive should die while any amount
would still be payable to Executive hereunder had Executive continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Executive’s devisee, legatee or other
designee or, if there is no such designee, to Executive’s estate.

IX.CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION. Executive shall comply
with all of the terms of that certain nondisclosure and noncompete agreement, of
even date hereof, by and between Executive and the Company, a copy of which is
attached hereto as Exhibit E.

X.INDEMNIFICATION. Executive will be entitled to indemnification for acts
performed or omissions made in her capacity as an officer of the Company to the
extent provided in the Company’s governing documents.

XI. TAX WITHHOLDING. The Company shall withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as are required to be
withheld pursuant to any applicable law or regulation.

XII. LIABILITY INSURANCE. During the Term, the Company shall maintain, for the
benefit of the Executive, director and officer liability insurance in form at
least as comprehensive as, and in an amount that is at least equal to, that
maintained by the Company for any other senior executive officer or director.
The Executive’s rights under this Section XII shall continue so long as such
liability may exist, whether or not this Agreement or Executive’s employment
with the Company may have terminated prior thereto.

XIII. LEGAL FEES. Within 30 days upon presentation of appropriate documentation,
the Company shall pay all reasonable and documented legal fees and related
expenses incurred in connection with the drafting, negotiation and execution of
this Agreement and other documents relating to equity arrangements.

XIV.ENTIRE AGREEMENT. This Agreement, together with the other agreements
specifically referenced in this Agreement, contains all the understandings
between the parties pertaining to the matters referred to herein, and supersedes
any other undertakings and agreements (including, without limitation, the NTRI
Employment Agreement and all other agreements between Nutrisystem, Inc. and
Executive, each of which is hereby terminated), whether oral or written,
previously entered into by them with respect thereto. Executive represents that,
in executing this Agreement, Executive does not rely and has not relied upon any
representation or statement not set forth herein made by the Company with regard
to the subject matter or effect of this Agreement or otherwise and that
Executive has had the opportunity to be represented by counsel of Executive’s
choosing.

XV.AMENDMENT OR MODIFICATION; WAIVER. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by Executive and by a duly authorized officer of the Company. No waiver
by any party hereto of any breach by another party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time.

XVI.NOTICES. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier, facsimile or registered
or certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated on the signature page or to such other
address as such party may subsequently give notice in writing. Any notice
delivered personally or by courier shall be deemed given on the date delivered.
Any notice sent by facsimile, registered or

- 7 -

--------------------------------------------------------------------------------

 

certified mail, postage prepaid, return receipt requested, shall be deemed given
on the date transmitted by facsimile or mailed.

XVII.SEVERABILITY. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.

XVIII.SURVIVORSHIP. The rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

XIX.GOVERNING LAW; VENUE. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof, and any disputes, actions, claims or
causes of action arising out of or in connection with this Agreement or the
employment relationship between the Company and Executive shall be subject to
the exclusive jurisdiction of the United States District Court for the District
of Delaware.

XX.HEADINGS. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the heading of any section or paragraph.

XXI.COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

[remainder of page intentionally left blank; signature page follows]

 




- 8 -

--------------------------------------------------------------------------------

Exhibit 10.11

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement.

 

TIVITY HEALTH, INC.

 

By:  /s/ Adam Holland

Name: Adam Holland

Title: Chief Financial Officer

 

EXECUTIVE

 

/s/ Keira KrauszKeira Krausz

Date: 3/7/19

 

Addresses for Notice:

Keira Krausz

On file_____________________

___________________________

___________________________

 

Tivity Health, Inc.
701 Cool Springs Blvd.
Franklin, TN 37067
Attn: Chief Legal and Administrative Officer

 




 

 

--------------------------------------------------------------------------------

Exhibit 10.11

EXHIBIT A

 

NTRI Employment Agreement

 

[Attached.]




 

 

--------------------------------------------------------------------------------

 

Nutrisystem, Inc.

February 5, 2013

Ms. Keira Krausz

[Address Redacted]

Dear Keira:

We are pleased to extend to you (“Executive”) an offer to join NutriSystem, Inc.
(the “the Company”) on the terms set forth in this letter agreement (this
“Agreement”).

 

 

 

 

Commencement Date:

  

February 11, 2013.

 

 

Title/Reporting:

  

Executive Vice President and Chief Marketing Officer, reporting to the Company’s
Chief Executive Officer. Executive will devote her full business time and best
efforts to the performance of her duties for the Company; provided, however,
that Executive shall be able to manage her personal investments or to engage in
or serve such civic, community, charitable, educational, or religious
organizations as she may select, so long as such service does not create a
conflict of interest with, or interfere with the performance of, Executive’s
duties hereunder or conflict with Executive’s covenants under the restrictive
covenants agreement (attached hereto as Exhibit A), which Executive is required
to execute as a condition of her employment.

 

 

At-Will Employment:

  

Executive will be an at-will employee, which means that her employment may be
terminated by either the Company or by her at any time, for any reason. Upon any
cessation of her employment, except as otherwise provided herein, Executive’s
entitlement will be limited to the payment of Base Salary accrued but unpaid
through the effective date of that cessation.

 

 

Annual Base Salary:

  

$300,000, subject to annual review.

 

 

Signing Bonus:

  

$25,000, payable the first pay date after the Commencement Date, subject to
prompt repayment in full if Executive’s employment with the Company ceases
before the first anniversary of the Commencement Date, .

 

 

Initial Equity Grant:

  

On the Commencement Date Executive will receive an equity grant (the “Initial
Equity Grant”) with a grant date fair value of $500,000, with such grant date
fair value allocated as follows: 25% Performance RSUs (the “Inducement PRSUs”),
25% Non-Qualified Stock Options and 50% Restricted Shares. The terms of the
Performance RSU’s will be established by the Compensation Committee
(“Compensation Committee”) of the Company’s Board of Directors (“Board”) and
will be substantially similar to the terms of the Performance RSUs applicable to
the Company’s other executive officers. Restricted Shares and Options are
time-based vesting 25% per year.

 

 

Annual Cash Bonus Opportunity:

  

Target annual bonus will be 70% of the then current Base Salary. Actual range of
payout will be 0 to 150% of the target, based on actual performance against
objectives established by the Compensation Committee for the Company’s other
executive officers. Bonuses are paid within 2 1/2months following the end of the
relevant fiscal year. Except as otherwise provided herein, Executive will be
required to remain employed through the applicable bonus payment date in order
to receive any bonus.

 

 

Annual Equity Incentives:

  

Equity awards will be determined annually by the Compensation Committee in its
discretion; provided, however, that for 2013, the awarded annual grant date fair
value will be an amount sufficient to achieve the 50th percentile of executive
pay benchmarking for total direct compensation (TDC), excluding the Initial
Equity Grant. The components and terms of the 2013 grant will be substantially
consistent with the components and terms of 2013 annual grants made to the
Company’s other executive officers.

 

 

 

--------------------------------------------------------------------------------

 

Benefits; Expenses:

  

Executive will participate in the same vacation policies, benefit programs, and
health, life and disability coverages (as in effect from time to time and on
terms and conditions consistent with those) provided to the Company’s other
senior executives. The Company will reimburse Executive, in accordance with the
Company’s policy, for reasonable out of pocket travel and other expenses that
she incurs in connection with her employment.

 

 

Definitions:

  

“Cause” means: (a) Executive is convicted of a felony, or (b) in the reasonable
determination of the Board, Executive has done any one of the following: (1)
committed an act of fraud, embezzlement, or theft in the course of her
employment, (2) caused intentional, wrongful damage to the property of the
Company, (3) Executive’s material breach of any agreement with the Company or
its affiliates, any duty owed to the Company or its stockholders or any
published policy of the Company, which breach (if curable) is not cured within
30 days after receiving written notice from the Board specifying the details of
the breach, or (4) engaged in gross misconduct or gross negligence in the course
of employment. For avoidance of doubt, a termination due to Executive suffering
a “Disability” will not constitute a termination “without Cause.” For this
purpose, “Disability” means a condition entitling Executive to benefits under
any Company sponsored or funded long term disability plan or policy.

 

“Good Reason” means: (a) a material diminution of Executive’s title, authority,
duties or responsibilities; (b) a material reduction in Executive’s then current
Base Salary or annual bonus target opportunity; (c) a material change in the
geographic location at which Executive performs services for the Company, which
for this purpose shall mean the relocation of the Company’s headquarters by more
than 50 miles; and (d) a material breach of this Agreement by the
Company; provided that any such event will constitute Good Reason only if
Executive notifies the Company in writing of such event within 90 days following
the initial occurrence thereof, the Company fails to cure such event within 30
days after receipt from Executive of such written notice thereof, and Executive
resigns her employment within 30 days following the expiration of that cure
period.

 



 

--------------------------------------------------------------------------------

 

Severance; Post-Termination Restrictive Covenants:

  

In the event of a termination by the Company without Cause or a resignation by
Executive for Good Reason, Executive will be entitled to:

 

(a) One year continuation of Base Salary at customary payroll intervals.

 

(b) One year continuation of group health benefits at active employee rates.

 

(c) Continued eligibility for a pro-rata portion of the annual cash bonus for
the year of termination, based on actual performance in that year.

 

(d) If such termination occurs after the second anniversary of the Commencement
Date: (i) any time-vested equity awards under the Initial Equity Grant that
remain unvested shall vest, and (ii) if such termination occurs prior to the end
of the performance period for the Inducement PRSUs, Executive will remain
eligible to earn a pro-rata portion of those PRSUs based on actual performance
through the end of that performance period and pro-rated based on the number of
days of service completed during that performance period.

 

(e) Relief from Executive’s obligation to repay the signing bonus, if such
termination occurs before the first anniversary of the Commencement Date.

 

All severance benefits are conditioned on: (1) Executive’s execution and
delivery to the Company of a general release of claims against the Company and
its affiliates, substantially in a form approved by the Board (the “Release”);
(2) such Release becoming irrevocable within 30 days following the Company’s
delivery of such Release to Executive’s; and (3) Executive’s continued
compliance with her restrictive covenant obligations to the Company. Except for
items (c) and (d)(ii) above, these payments and benefits will be paid or
provided (or begin to be paid or provided, as applicable) on the first regularly
scheduled payroll date that occurs after the Release becomes
irrevocable; provided, however, that if the 30-day period described above begins
in one taxable year and ends in a second taxable year, such payments or benefits
shall not commence until the second taxable year. The

payments, if any, required by item (c) and (d)(ii) above will be paid within
2 1/2 months following the end of the applicable performance period.

Section 409A:

  

Notwithstanding anything herein to the contrary, to the extent compliance with
the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A of
the Internal Revenue Code (“Section 409A”) to any payments due to Executive upon
or following her Separation from Service (within the meaning of Treas. Reg. §
1.409A-1(h)(1) or any successor provision)), then notwithstanding any other
provision of this Agreement (or any otherwise applicable plan, policy, agreement
or arrangement), any such payments that are otherwise due within six months
following Executive’s Separation from Service will be deferred without interest
and paid to Executive in a lump sum immediately following the end of such
six-month period. This paragraph should not be construed to prevent the
application of Treas. Reg. §§ 1.409A-1(b)(4) or - 1(b)(9)(iii) (or any successor
provisions) to amounts payable to Executive. For purposes of the application of
Treas. Reg. § 1.409A-1(b)(4) (or any successor provision) to amounts payable
hereunder, each payment in a series of payments will be deemed a separate
payment.

 

While the parties have endeavored to structure Executive’s compensation rights
so that payments to her are exempt from or compliant with Section 409A, the
Company makes no representation to Executive in this regard and will have no
obligation to indemnify Executive for taxes or interest imposed under Section
409A.

 

 

Indemnification:

  

Executive will be entitled to indemnification for acts performed or omissions
made in her capacity as an officer of the Company to the extent provided in the
Company’s governing documents.

 

 

 

--------------------------------------------------------------------------------

 

Other:

  

(a) Executive will be subject to all corporate policies applicable to executive
officers, including the Company’s securities trading policy, anti-hedging
policy, clawback policy and stock ownership guidelines.

 

(b) All payments (or transfers of property) to Executive will be subject to tax
withholding to the extent required by applicable law.

 

(c) Both during and following her service with the Company, Executive agrees to
cooperate with the Company in connection with any action or proceeding (or any
appeal from any action or proceeding) that relates to events occurring during
Executive’s employment by the Company. After Executive’s employment ceases, the
Company will provide reasonable advance notice of its need for Executive’s
cooperation and will attempt to schedule and limit the need for Executive’s
cooperation so as to minimize any disruption of Executive’s personal and other
professional obligations. The Company will reimburse Executive, in accordance
with the Company’s policy, for reasonable out-of-pocket travel and other
expenses that she incurs as a result of her cooperation.

 

(d) Executive represents and warrants to the Company that there are no orders,
judgments, decrees, restrictions, agreements or understandings by which she is
bound that would prevent or make unlawful her execution of this Agreement, that
would be inconsistent or in conflict with this Agreement or her obligations
hereunder, or that would otherwise prevent, limit or impair the performance of
her duties to the Company.

 

(e) Notices permitted or required under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or overnight
courier addressed, in the case of the Company, c/o its General Counsel at its
principal executive office and, in the case of Executive, to her most recent
address set forth in the personnel records of the Company.

 

(f) This Agreement shall inure to the benefit of, and shall be binding upon, the
parties, their heirs, executors, administrators, agents, successors, permitted
assigns, and estates, provided that Executive’s rights and obligations under
this Agreement are personal to her and may not be assigned.

 

(g) This Agreement is governed by Pennsylvania law, without regard to the
principles of conflicts of laws. Any disputes, actions, claims or causes of
action arising out of or in connection with this Agreement or the employment
relationship between the Company and Executive shall be subject to the exclusive
jurisdiction of the United States District Court for the Eastern District of
Pennsylvania or the Pennsylvania state courts located in Montgomery County.

 

(h) This Agreement sets forth the parties’ entire agreement regarding
Executive’s employment and compensation by the Company and supersedes all prior
agreements (including that certain Consulting Agreement dated January 14, 2013,
except with respect to provisions thereof that by their nature are intended to
survive any termination thereof), discussions and understandings on those
topics. This Agreement may not be modified in any way except by a written
amendment executed by Executive and a duly authorized representative of the
Company.

 

#         #         #         #         #

[Remainder of page intentionally left blank; signature page follows]

 




 

--------------------------------------------------------------------------------

Exhibit 10.11

Your signature below confirms that all information provided to us during the
interview and hiring process is true and accurate in all material respects. To
indicate your acceptance of our offer and its terms, please sign and date this
Agreement in the space provided below and return it to me. Please retain a copy
for your records.

 

 

Sincerely,

 

/s/ Dawn M. Zier

Dawn M. Zier

President and CEO

 

 

 

 

Agreed and accepted on February 5, 2013:

 

 

By:

 

/s/ Keira Krausz

 

 

Keira Krausz

 

 




 

--------------------------------------------------------------------------------

 

Nutrisystem, Inc.

January 2, 2015

Ms. Keira Krausz

[Address Redacted]

Dear Keira:

Reference is hereby made to the letter agreement between us dated February 5,
2013 (the “Agreement”). The parties hereby agree to amend the Agreement as of
the date first set forth above on the terms set forth in this letter agreement
(this “First Amendment”).

With respect to the provisions in the Agreement set forth opposite the caption
labelled “Annual Cash Bonus Opportunity”, the second sentence thereof is hereby
amended to delete the percentage “150%” referenced therein and to replace it
with the percentage “200%.” Except as expressly amended by this First Amendment,
the terms of the Agreement are unchanged and remain in full force and effect.

To acknowledge your agreement with the foregoing, please sign this First
Amendment in the space provided below and return it to me. Please retain a copy
for your records.

 

 

Sincerely,

 

/s/ Dawn M. Zier

 

Dawn M. Zier

President and CEO

Agreed and accepted:

 

 

/s/ Keira Krausz

Keira Krausz




7

 

--------------------------------------------------------------------------------

 

December 27, 2017

 

Ms. Keira Krausz

[Address Redacted]

 

RE:Second Amendment to Employment Agreement

 

Dear Keira:

 

Reference is hereby made to the letter agreement between us dated February 5,
2013, as amended by that letter agreement dated January 2, 2015 (as so amended,
the “Agreement”).  The parties hereby agree to further amend the Agreement as of
the date first set forth above on the terms set forth in this letter agreement
(this “Second Amendment”).

 

With respect to the provisions in the Agreement set forth opposite the caption
labelled “Annual Cash Bonus Opportunity”, the first sentence thereof is hereby
deleted in its entirety and replaced with the following: “Commencing January 1,
2018, target annual bonus will be 75% of the then current Base Salary (provided
that the Compensation Committee or the Board, as applicable, may, in its sole
discretion, increase the target annual bonus from time to time).” Except as
expressly amended by this Second Amendment, the terms of the Agreement are
unchanged and remain in full force and effect.  

 

To acknowledge your agreement with the foregoing, please sign this Second
Amendment in the space provided below and return it to me.  Please retain a copy
for your records.

 

 

Sincerely,

 

/s/ Dawn M. Zier

 

Dawn M. Zier

President and CEO

Agreed and accepted:

 

 

/s/ Keira Krausz

Keira Krausz




8

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Special Retention Award

 

[Attached.]

 




9

 

--------------------------------------------------------------------------------

 

TIVITY HEALTH, INC.

AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT


 

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated March 8,
2019 (the “Grant Date”), is by and between Tivity Health, Inc., a Delaware
corporation (the “Company”), and Keira Krausz (the “Grantee”), under the
Company’s Amended and Restated 2014 Stock Incentive Plan (the “Plan”). Terms not
otherwise defined herein shall have the meanings given to them in the Grantee’s
employment agreement with the Company (as may be amended from time to time, the
“Employment Agreement”), or if not defined in the Employment Agreement, then the
meanings given to them in the Plan.

 

Section 1.Restricted Stock Unit Award. The Grantee is hereby granted 38,620
restricted stock units (the “Restricted Stock Units”). Each Restricted Stock
Unit represents the right to receive one share of the Company’s Common Stock,
$.001 par value (the “Stock”), subject to the terms and conditions of this
Agreement and the Plan.

Section 2.Vesting of the Award. Except as otherwise provided in Section 3 and
Section 5 below, the Restricted Stock Units will vest at such times (the
“Vesting Date”) and in the percentages set forth below, as long as the Grantee
is serving as an employee of the Company on the Vesting Date.

 

Vesting Date

 

Award Percentage of Restricted Stock Units

One Year from Grant Date

Two Years from Grant Date

Three Years from Grant Date

 

 

33%

33%

34%

 

The Company shall issue one share of Stock to the Grantee (or Grantee’s estate
or personal representative, as applicable) in settlement of each vested
Restricted Stock Unit (the “Distributed Shares”) at the time the Restricted
Stock Unit vests pursuant to any provision of this Agreement, but in no event
later than March 15 of the calendar year following the calendar year in which
the applicable Vesting Date occurs. The Distributed Shares shall be represented
by a certificate or by a book-entry.

Section 3.Forfeiture on Termination of Employment.

3.1.Termination by the Company for Cause. If the Grantee’s employment with the
Company is involuntarily terminated for Cause, then all Restricted Stock Units
that have not vested prior to the Date of Termination of Grantee’s employment
will be forfeited and the Grantee shall have no further rights with respect to
such Restricted Stock Units. “Date of Termination” shall have the meaning set
forth in the Employment Agreement.

3.2.Termination by the Company without Cause or by the Grantee for Good Reason.
If Grantee’s employment with the Company (a) is involuntarily terminated by the
Company for any reason other than termination for Cause, or (b) is terminated by
the Grantee for Good Reason, then, subject to Grantee’s execution of the release
of claims in the form attached to the Employment Agreement, all of the
Restricted Stock Units granted hereunder shall immediately vest on the Date of
Termination, and the Date

10

 

--------------------------------------------------------------------------------

 

of Termination shall be the Vesting Date for purposes of this Agreement. For
purposes of this Agreement, the terms “Good Reason” and “Cause” shall have the
meanings set forth in the Employment Agreement.

3.3.Termination by Death or Disability. If the Grantee’s employment by the
Company terminates by reason of death or Disability (as defined in the Plan),
the Restricted Stock Units granted hereunder shall immediately vest and the Date
of Termination shall be the Vesting Date for purposes of this Agreement.

3.4.Other Termination. If the Grantee’s employment by the Company is terminated
for any reason other than as described in Sections 3.1 through 3.3 above, then
all Restricted Stock Units that have not vested prior to the Date of Termination
will immediately thereupon be forfeited and the Grantee shall have no further
rights with respect to such Restricted Stock Units.


Section 4.Voting Rights and Dividends. Prior to the date that Distributed Shares
are delivered to Grantee, the Grantee shall be credited with cash dividend
equivalents with respect to the Restricted Stock Units at the time of any
payment of dividends to stockholders on shares of Common Stock in accordance
with the terms set forth in the Plan, and such dividend equivalents shall
accumulate and be paid (in cash, without interest) to the Grantee when (and only
if) the Restricted Stock Units to which they relate become vested and are
settled in accordance with this Agreement. Dividend equivalents and any amounts
that may become distributable in respect thereof shall be treated separately
from the Restricted Stock Units and the rights arising in connection therewith
for purposes of the designation of time and form of payments required by Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”). The Grantee
shall not have any voting rights with respect to the Stock underlying the
Restricted Stock Units prior to the vesting of the Restricted Stock Units and
the issuance of the Stock as set forth in Section 2. A holder of Distributed
Shares shall have full dividend and voting rights as a holder of Stock.

 

Section 5.Restrictions on Transfer; Change of Control.

5.1.Restrictions on Transfer. The Restricted Stock Units shall not be
transferable by the Grantee (or the Grantee’s legal representative or estate, as
applicable) other than by will or by the laws of descent and distribution. The
terms of this Agreement shall be binding on the executors, administrators, heirs
and successors of the Grantee.

 

5.2.Change in Control.  If Grantee’s employment with the Company (or its
successor company) (a) is involuntarily terminated within 12 months following a
Change in Control for any reason other than termination for Cause, or (b) is
terminated by the Grantee for Good Reason within 12 months following a Change in
Control, all restrictions imposed on the Restricted Stock Units shall thereupon
lapse, the Restricted Stock Units will become free of all restrictions and
become fully vested, and the Company (or its successor company) shall issue the
Stock underlying the Restricted Stock Units to the Grantee on or about the Date
of Termination; provided, however, that if in connection with a Change in
Control, the acquiring corporation (or other successor to the Company in the
Change in Control) does not assume the Restricted Share Units, then the
Restricted Share Units shall vest and be settled in Stock issued to the Grantee
immediately prior to the Change in Control. For purposes of this Section 5.2,
the terms “Good Reason” and “Cause” shall have the meanings set forth in Section
3.2.

Section 6.Restrictive Agreement. As a condition to the receipt of any
Distributed Shares, the Grantee (or Grantee’s legal representative or estate or
any third party transferee, as applicable), if the Company so requests, will
execute an agreement in form satisfactory to the Company in which the Grantee

11

 

--------------------------------------------------------------------------------

 

or such other recipient of the shares represents that he or she is purchasing
the shares for investment purposes, and not with a view to resale or
distribution.

Section 7.Restricted Stock Units Award Subject to Recoupment Policy. The award
of Restricted Stock Units is subject to the Tivity Health, Inc. Compensation
Recoupment Policy (the “Policy”). The award of Restricted Stock Units, or any
amount traceable to the award of Restricted Stock Units, shall be subject to the
recoupment obligations described in the Policy.

Section 8.Adjustment. In the event of any merger, reorganization, consolidation,
recapitalization, extraordinary cash dividend, stock dividend, stock split or
other change in corporate structure affecting the Stock, the number of
Restricted Stock Units subject to this Agreement shall be equitably and
proportionately adjusted by the Committee in accordance with the Plan (including
compliance with Section 409A of the Code, if applicable) without duplication of
Section 4.

Section 9.Tax Withholding. The Company shall have the right to require the
Grantee to remit to the Company an amount necessary to satisfy any federal,
state and local withholding tax requirements attributable to the vesting and
payment of the Restricted Stock Units prior to the delivery of the Distributed
Shares, or may withhold from the Distributed Shares an amount of Stock having a
Fair Market Value equal to such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

Section 10.Plan. This Agreement is made under and subject to the provisions of
the Plan, and all of the provisions of the Plan that do not conflict with this
Agreement are also provisions of this Agreement. If there is a difference or
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of this Agreement will govern. By signing this Agreement,
the Grantee confirms that he or she has received a copy of the Plan.

Section 11.Confidentiality, Non-Solicitation and Non-Compete. In the event
Grantee breaches any of the confidentiality, non-solicitation or non-compete
covenants set forth in the Nondisclosure and Noncompete Agreement attached to
the Employment Agreement, the Restricted Stock Units shall immediately thereupon
expire and be forfeited, and the Company shall be entitled to seek other
appropriate remedies it may have available in connection with such breach.

Section 12.Miscellaneous.

12.1.Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Restricted Stock Units granted hereby, and supersede any prior or
contemporaneous negotiations and understandings. The Company and the Grantee
have made no promises, agreements, conditions, or understandings relating to the
Restricted Stock Units, either orally or in writing, that are not included in
this Agreement or the Plan.

12.2.Employment. By establishing the Plan, granting awards under the Plan, and
entering into this Agreement, the Company does not give the Grantee any right to
continue to be employed by the Company or to be entitled to any remuneration or
benefits not set forth in this Agreement or the Plan.

 

12.3.Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe,
or describe the scope or intent of the provisions of this Agreement.

12

 

--------------------------------------------------------------------------------

 

12.4.Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company and the Grantee will be deemed an original and all of
which together will be deemed the same Agreement.

12.5.Notice. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

To the Company:   Tivity Health, Inc.

701 Cool Springs Blvd

Franklin, Tennessee 37067

 

To the Grantee:

Keira Krausz

(Grantee name and address)

Address on File

 

at Tivity Health

 

 

12.6.Amendment. Subject to the restrictions contained in the Plan, the Committee
may amend the terms of this Agreement, prospectively or retroactively, but,
subject to Section 8 above, no such amendment shall impair the rights of the
Grantee hereunder without the Grantee’s consent.

12.7.Governing Law. This Agreement shall be governed and construed exclusively
in accordance with the law of the State of Delaware applicable to agreements to
be performed in the State of Delaware to the extent it may apply.

12.8.Validity; Severability. If, for any reason, any provision hereof shall be
determined to be invalid or unenforceable, the validity and effect of the other
provisions hereof shall not be affected thereby. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein. If any court determines that any provision of this Agreement is
unenforceable but has the power to reduce the scope or duration of such
provision, as the case may be, such provision, in its reduced form, shall then
be enforceable.

12.9.Interpretation; Resolution of Disputes; Section 409A.

(a)It is expressly understood that the Committee is authorized to administer,
construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee. Any dispute or disagreement which may arise under, or as a
result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Board. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

(b)Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Grantee or
for the Grantee’s benefit pursuant to the terms of this Agreement or otherwise
("Covered Payments") constitute parachute payments ("Parachute Payments") within
the meaning of Section 280G of the Code and would, but for this Section 12.9(b)
be subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax

13

 

--------------------------------------------------------------------------------

 

imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the "Excise Tax"), then prior to making the Covered
Payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to the Grantee of the Covered Payments after payment of the Excise Tax to
(ii) the Net Benefit to the Grantee if the Covered Payments are limited to the
extent necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
Covered Payments be reduced to the minimum extent necessary to ensure that no
portion of the Covered Payments is subject to the Excise Tax (that amount, the
"Reduced Amount"). "Net Benefit" shall mean the present value of the Covered
Payments net of all federal, state, local, foreign income, employment and excise
taxes. The Covered Payments shall be reduced in a manner that maximizes the
Grantee’s economic position. In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A of the Code,
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero. Any determination required under this Section 12.9(b) shall
be made in writing in good faith by an independent accounting firm selected by
the Company that is reasonably acceptable to the Grantee (the "Accountants"),
which shall provide detailed supporting calculations to the Company and the
Grantee as requested by the Company or the Grantee. The Company and the Grantee
shall provide the Accountants with such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 12.9(b). For purposes of making the calculations and determinations
required by this Section 12.9(b), the Accountants may rely on reasonable, good
faith assumptions and approximations concerning the application of Section 280G
and Section 4999 of the Code. The Accountants' determinations shall be final and
binding on the Company and the Grantee. The Company shall be responsible for all
fees and expenses incurred by the Accountants in connection with the
calculations required by this Section 12.9(b). It is possible that after the
determinations and selections made pursuant to this Section 12.9(b) the Grantee
will receive Covered Payments that are in the aggregate more than the amount
provided under this Section 12.9(b) ("Overpayment") or less than the amount
provided under this Section 12.9(b) ("Underpayment"). In the event that (A) the
Accountants determine, based upon the assertion of a deficiency by the Internal
Revenue Service against either the Company or the Grantee which the Accountants
believe has a high probability of success, that an Overpayment has been made or
(B) it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding that has been finally and conclusively
resolved that an Overpayment has been made, then the Grantee shall pay any such
Overpayment to the Company.  In the event that (x) the Accountants, based upon
controlling precedent or substantial authority, determine that an Underpayment
has occurred or (y) a court of competent jurisdiction determines that an
Underpayment has occurred, any such Underpayment will be paid promptly by the
Company to or for the benefit of the Grantee.

(c)Notwithstanding anything herein to the contrary, to the maximum extent
permitted by applicable law, the settlement of the Restricted Stock Units
(including any dividend equivalent rights) to be made to the Grantee pursuant to
this Agreement is intended to qualify as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the U.S. Treasury Regulations and this Agreement shall
be interpreted consistently therewith. However, under certain circumstances,
settlement of the Restricted Stock Units or any dividend equivalent rights may
not so qualify, and in that case, the Committee shall administer the grant and
settlement of such Restricted Stock Units and any dividend equivalent rights in
strict compliance with Section 409A of the Code and this Agreement shall be
interpreted in accordance therewith. Further, notwithstanding anything herein to
the contrary, if at the time of a Participant’s termination of employment with
the Company, the Participant is a “specified employee” as defined in Section
409A of the Code, and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of service
is necessary in order to prevent the imposition of any accelerated or additional
tax under Section 409A of the Code, then the Company will defer the commencement
of the payment of any such payments or benefits hereunder (without any reduction
in such payments or benefits ultimately paid or provided to the Participant) to
the

14

 

--------------------------------------------------------------------------------

 

minimum extent necessary to satisfy Section 409A of the Code until the date that
is six months and one day following the Participant’s termination of employment
with the Company (or the earliest date as is permitted under Section 409A of the
Code), if such payment or benefit is payable upon a termination of employment.
Each payment of Restricted Stock Units (and related dividend equivalent rights)
constitutes a “separate payment” for purposes of Section 409A of the Code. If
the Restricted Stock Units constitute deferred compensation and are subject to
Section 409A of the Code, if a Release is required for settlement of Restricted
Stock Units and if the period in which to consider and revoke the Release begins
in one taxable year and ends in a second taxable year, such settlement shall not
occur until the second taxable year.

12.10.Successors in Interest. This Agreement shall inure to the benefit of and
be binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representative and permitted assignees. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be binding upon the Grantee’s heirs, executors,
administrators, successors and assignees.

 

[remainder of page intentionally left blank; signature page follows]

 

 




15

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused the Restricted Stock Unit Award
Agreement to be duly executed as of the day and year first written above.

 

 

TIVITY HEALTH, INC.

 

[g3wbm0mshqj0000001.jpg]

Name: Donato Tramuto

Title:Chief Executive Officer

 

 

GRANTEE: Keira Krausz

 

Online Grant Acceptance Satisfies

Signature Requirement




 

--------------------------------------------------------------------------------

 

EXHIBIT C-1

 

Restricted Stock Award Agreement

 

[Attached.]

 




 

--------------------------------------------------------------------------------

 

TIVITY HEALTH, INC.

 

NUTRISYSTEM STOCK INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

 

 

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of March 8,
2019, is delivered by Tivity Health, Inc., a Delaware corporation (“Tivity
Health”), to Keira Krausz (the “Grantee”).

RECITALS

A.Nutrisystem, Inc., a Delaware corporation (the “Company”), Tivity Health and
Sweet Acquisition, Inc., a Delaware corporation and a direct, wholly-owned
subsidiary of Tivity Health (“Merger Sub”), entered into that certain Agreement
and Plan of Merger, dated as of December 9, 2018 (the “Merger Agreement”),
pursuant to which, as of the effective time of the merger contemplated thereby
(the “Effective Time”), Merger Sub was merged with and into the Company, with
the Company surviving the merger as a direct, wholly-owned subsidiary of Tivity
Health.

B.The Second Amended and Restated Nutrisystem, Inc. 2008 Long-Term Incentive
Plan, as in effect at the Effective Time (the “Prior Plan”), permitted the grant
of stock awards in accordance with the terms and conditions of the Prior Plan.

C.Pursuant to Section 2.5(b) of the Merger Agreement, each award of restricted
shares of the Company’s common stock that was outstanding immediately prior to
the Effective Time (the “Nutrisystem Restricted Stock Award”) must be assumed by
Tivity Health and converted into an award of restricted shares of Tivity
Health’s common stock.

D.The Company has assigned, and Tivity Health has assumed, the Prior Plan, which
has been amended to replace, among other things, references to Company Stock
with references to shares of Tivity Health’s common stock (the Prior Plan, as
amended, the “Plan”).

E.Pursuant to that certain 2017 Restricted Stock Award Agreement dated January
3, 2017, (the “2017 RSA Agreement”) and 2018 Restricted Stock Award Agreement
dated January 2, 2018 (the “2018 RSA Agreement”), Grantee was previously granted
Nutrisystem Restricted Stock Awards of which 3,561 (the “2017 RSAs”) and 6,641
(the “2018 RSAs”) restricted shares of the Company’s common stock, respectively,
were outstanding, immediately prior to the Effective Time.

F.This Agreement serves as evidence of the assumption of the 2017 RSAs and 2018
RSAs outstanding as of the Effective Time by Tivity Health.

G.Capitalized terms used but not otherwise defined herein will have the meanings
defined in the Prior Plan or the Plan, as applicable.

3

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1.Assumption and Conversion of Nutrisystem Restricted Stock Awards.  Subject to
the terms and conditions set forth in this Agreement and the Plan, Tivity Health
hereby assumes the 2017 RSAs and 2018 RSAs outstanding as of immediately prior
to the Effective Time, and, in accordance with the terms of the Merger
Agreement, such awards are hereby converted into an award of 20,894 shares of
Tivity Health’s common stock subject to the restrictions set forth below and in
the Plan (the “Restricted Stock”). Shares of Restricted Stock may not be
transferred by the Grantee or subjected to any security interest until the
shares have become vested pursuant to this Agreement and the Plan.

2.Vesting and Nonassignability of Restricted Stock.

a.Except as otherwise provided in Paragraph 2(b) below, the Restricted Stock
shall become vested, and the restrictions described in Paragraph 2(e) shall
lapse at such times set forth below (the “Vesting Date”), as long as the Grantee
has continuously served as an employee of Tivity Health (or an affiliate of
Tivity Health) from the Effective Time through the applicable Vesting Date:

i.6,800 shares of Restricted Stock will vest in full on January 2, 2020; and

ii.7,293 shares of Restricted Stock will vest in full on January 3, 2020; and

iii.6,801 shares of Restricted Stock will vest in full on January 2, 2021.

The vesting of the shares subject to the Restricted Stock shall be cumulative,
but shall not exceed 100% of the shares subject to the Restricted Stock.

b.If, prior to any applicable Vesting Date, the Grantee ceases to be employed
by, or provide services to, Tivity Health and its affiliates on account of (i)
the death of the Grantee, (ii) termination by Tivity Health because the Grantee
becomes “totally disabled” (as defined below), (iii) a termination by Tivity
Health without “cause” (as defined below), or (iv) the resignation by the
Grantee with “good reason” (as defined below), then (i) if such termination
occurs on or prior to March 7, 2020, 100% of the Restricted Stock will become
vested as of the date of such cessation, and (ii) if such termination occurs
after March 7, 2020, the next tranche of the Restricted Stock that would
otherwise have vested under Paragraph 2(a) above (but for such cessation of
employment or service) will become vested as of the date of such cessation;
provided that, in its discretion, Tivity Health may condition such accelerated
vesting on the execution by the Grantee or the Grantee’s estate (as applicable)
of a release of claims in the form attached to the employment agreement between
Tivity Health and Grantee dated as of March 8, 2019 (as may be amended from time
to time, the “Employment Agreement”) (the “Release”) and on the Release becoming
irrevocable within 30 days following the cessation of the Grantee’s employment
or service.

c.For purposes of this Agreement:

 

4

 

--------------------------------------------------------------------------------

 

(i) “cause” and “good reason” will have the meanings set forth in the Employment
Agreement; and

(ii) “totally disabled” means a condition entitling Grantee to benefits under
any long term disability plan or policy maintained or funded by Tivity Health.

 

d.Except as otherwise provided in this Paragraph 2, if the Grantee’s employment
or service with Tivity Health and its affiliates terminates for any reason
before the Restricted Stock is fully vested, the shares of Restricted Stock that
are not then vested (or do not then become vested) shall be forfeited and must
be immediately returned to Tivity Health, and Tivity Health shall pay to the
Grantee, as consideration for the return of the non-vested shares, the lesser of
$0.001 per share or the Fair Market Value of a share of Tivity Health’s common
stock on the date of the forfeiture, for each returned share.

e.During the period before the shares of Restricted Stock vest (the “Restriction
Period”), the non-vested shares of Restricted Stock may not be assigned,
transferred, pledged or otherwise disposed of by the Grantee. Any attempt to
assign, transfer, pledge or otherwise dispose of the shares of Restricted Stock
contrary to the provisions hereof, and the levy of any execution, attachment or
similar process upon the shares of Restricted Stock, shall be null, void and
without effect.

3.Issuance of Shares.

a.Tivity Health will cause the Restricted Stock to be issued in the Grantee’s
name either by book-entry registration or issuance of a stock certificate or
certificates. While the Restricted Stock remains unvested, Tivity Health will
cause an appropriate stop-transfer order to be issued and to remain in effect
with respect to the Restricted Stock. As soon as practicable following the
vesting of any of the Restricted Stock (and provided that appropriate
arrangements have been made with Tivity Health for the satisfaction of any
required tax withholding), Tivity Health will cause the stop-transfer order to
be removed from an appropriate number of shares.

b.If any certificate is issued in respect of Restricted Stock, that certificate
will include such legends as Tivity Health determines are appropriate and will
be held in escrow by Tivity Health or its designee. In addition, the Grantee may
be required to execute and deliver to Tivity Health or its designee a stock
power with respect to the Restricted Stock. When any certificated Restricted
Stock becomes vested, Tivity Health will cause a new certificate to be issued
without that portion of the legend referencing the forfeiture conditions
described in Paragraph 2 and will cause that new certificate to be delivered to
the Grantee (provided that appropriate arrangements have been made with Tivity
Health for the satisfaction of any required tax withholding).

c.During the Restriction Period, the Grantee shall receive any cash dividends or
other distributions paid with respect to the shares of Restricted Stock and may
vote the shares of Restricted Stock. In the event of a dividend or distribution
payable in stock or other property or a reclassification, split up or similar
event during the Restriction Period, the shares or other property issued or
declared with respect to the non-vested shares of Restricted Stock shall be
subject to the same forfeiture conditions and transfer restrictions as those
non-vested shares.

5

 

--------------------------------------------------------------------------------

 

d.The obligation of Tivity Health to deliver shares upon the vesting of the
Restricted Stock shall be subject to all applicable laws, rules, and regulations
and such approvals by governmental agencies as may be deemed appropriate to
comply with relevant securities laws and regulations.

4.Dissolution or Liquidation; Sale or Merger. In the event of a dissolution,
liquidation, sale or merger of Tivity Health or similar event or transaction,
the Committee may take such actions with respect to the Restricted Stock as it
deems appropriate and consistent with the Plan.

5.Agreement Subject to Plan Provisions. The terms of the Plan are incorporated
herein by reference, and this Agreement shall be interpreted in accordance with
the Plan in all respects. In the event of any contradiction, distinction or
difference between this Agreement and the terms of the Plan, the terms of the
Plan will control. The Agreement is subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Restricted Stock, (c) changes in capitalization of Tivity Health, and (d)
other requirements of applicable law. The Committee shall have the authority to
interpret and construe this Agreement pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Grantee’s acceptance of the Restricted Stock is the Grantee’s agreement to be
bound by the interpretations and decisions of the Committee with respect to this
Agreement and the Plan.

6.Withholding. The Grantee shall be required to pay to Tivity Health or make
other arrangements satisfactory to Tivity Health to provide for the payment of,
any federal, state, local or other taxes that Tivity Health is required to
withhold with respect to the grant and vesting of the Restricted Stock.
Notwithstanding anything to the contrary in the Plan or this Agreement, until
the Grantee has satisfied Tivity Health’s withholding obligation with respect to
the shares of Restricted Stock, the Grantee shall not have any rights to sell or
transfer any shares that have become vested pursuant to Paragraph 2.

7.Restrictions on Sale or Transfer of Shares.

a.The Grantee will not sell, transfer, pledge, donate, assign, mortgage,
hypothecate or otherwise encumber the shares of Restricted Stock underlying this
Agreement unless the shares are registered under the 1933 Act, or Tivity Health
is given an opinion of counsel reasonably acceptable to Tivity Health that such
registration is not required under the 1933 Act.

b.In consideration for the Restricted Stock, the Grantee agrees to be bound by
Tivity Health’s policies as in effect from time to time, including, but not
limited to, Tivity Health’s Code of Business Conduct, and understands that there
may be certain times during the year that the Grantee will be prohibited from
selling, transferring, donating, assigning, mortgaging, hypothecating or
otherwise encumbering Tivity Health’s securities.

8.No Employment or Other Rights. This Agreement shall not confer upon the
Grantee any right to be retained by or in the employ or service of Tivity Health
and shall not interfere in any way with the right of Tivity Health to terminate
the Grantee’s employment or service at any

6

 

--------------------------------------------------------------------------------

 

time. Except to the extent expressly set forth in the Employment Agreement, the
right of Tivity Health to terminate at will the Grantee’s employment or service
at any time for any reason is specifically reserved.

9.Confidential Information, Non-Competition and Non-Solicitation. The Grantee
affirms her obligations under the Nondisclosure and Noncompete Agreement, dated
as of March 8, 2019.

10.Assignment by Tivity Health. The rights and protections of Tivity Health
hereunder shall extend to any successors or assigns of Tivity Health and to
Tivity Health’s parents, subsidiaries, and affiliates. This Agreement may be
assigned by Tivity Health without the Grantee’s consent.

11.Effect on Other Benefits. The value of the shares of Restricted Stock subject
hereto shall not be considered eligible earnings for purposes of any other plan
maintained by Tivity Health, and such value shall not be considered part of the
Grantee’s compensation for purposes of determining or calculating other benefits
that are based on compensation, such as life insurance.

12.Applicable Law. The validity, construction, interpretation and effect of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

13.Notice. All notices required to be given under this Agreement shall be deemed
to be received if delivered or mailed as provided for herein, to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

 

To Tivity Health:   Tivity Health, Inc.

   701 Cool Springs Blvd

   Franklin, Tennessee 37067

 

To the Grantee:

Keira Krausz

(Grantee name and address)

Address on File

 

at Tivity Health

 

 

14.Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between Tivity Health and the Grantee concerning the
Restricted Stock provided for herein, and supersede any prior or contemporaneous
negotiations and understandings, including the 2017 RSA Agreement and the 2018
RSA Agreement. Tivity Health and the Grantee have made no promises, agreements,
conditions, or understandings relating to the Restricted Stock, either orally or
in writing, that are not included in this Agreement or the Plan.

15.Amendment. This Agreement cannot be changed, modified, extended or terminated
except upon written amendment executed by the parties hereto. Any such written
amendment must be approved by the Committee to be effective against Tivity
Health.

7

 

--------------------------------------------------------------------------------

 

16.Counterparts. This Agreement may be executed in counterparts, each of which
when signed by Tivity Health and the Grantee will be deemed an original and all
of which together will be deemed the same Agreement.

17.Consent to Electronic Delivery. The Grantee hereby authorizes Tivity Health
to deliver electronically any prospectuses or other documentation related to
this Agreement, the Plan and any other compensation or benefit plan or
arrangement in effect from time to time (including, without limitation, reports,
proxy statements or other documents that are required to be delivered to
participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations). For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on Tivity Health’s intranet site. Upon written
request, Tivity Health will provide to the Grantee a paper copy of any document
also delivered to the Grantee electronically. The authorization described in
this paragraph may be revoked by the Grantee at any time by written notice to
Tivity Health.

[Remainder of page intentionally left blank; signature page follows]

 




8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Award
Agreement to be duly executed as of the day and year first written above.

 

 

TIVITY HEALTH, INC.

 

[g3wbm0mshqj0000002.jpg]

Name: Donato Tramuto

Title:Chief Executive Officer

 

 

 

GRANTEE: Keira Krausz

 

Online Acceptance Satisfies

Signature Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-2

 

2016 Special Restricted Stock Unit Award Agreement

 

[Attached.]

 




 

--------------------------------------------------------------------------------

 

TIVITY HEALTH, INC.

 

NUTRISYSTEM STOCK INCENTIVE PLAN

 

2016 RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

This 2016 RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
March 8, 2019, is delivered by Tivity Health, Inc., a Delaware corporation
(“Tivity Health”), to Keira Krausz (the “Grantee”).

RECITALS

A.Nutrisystem, Inc., a Delaware corporation (the “Company”), Tivity Health, and
Sweet Acquisition, Inc., a Delaware corporation and a direct, wholly-owned
subsidiary of Tivity Health (“Merger Sub”), entered into that certain Agreement
and Plan of Merger, dated as of December 9, 2018 (the “Merger Agreement”),
pursuant to which, as of the effective time of the merger contemplated thereby
(the “Effective Time”), Merger Sub was merged with and into the Company, with
the Company surviving the merger as a direct, wholly-owned subsidiary of Tivity
Health.

B.The Second Amended and Restated Nutrisystem, Inc. 2008 Long-Term Incentive
Plan, as in effect at the Effective Time (the “Prior Plan”), permitted the grant
of performance-based restricted stock units in accordance with the terms and
conditions of the Prior Plan.

C.Pursuant to Section 2.5(c) of the Merger Agreement, each grant of
performance-based restricted stock units (“PRSUs”) with respect to shares of the
Company’s common stock that was outstanding immediately prior to the Effective
Time must be assumed by Tivity Health and converted into an award of
time-vesting Restricted Stock Units (as hereinafter defined) of Tivity Health.

D.The Company has assigned, and Tivity Health has assumed, the Prior Plan, which
has been amended to replace, among other things, references to Company Stock
with references to shares of Tivity Health’s common stock (the Prior Plan, as
amended, the “Plan”).

E.Pursuant to that certain 2016 Special Performance-Based Restricted Stock Unit
Grant Agreement (the “2016 Special PRSU Agreement”), dated December 30, 2016
(the “Date of Grant”), Grantee was granted an award of performance-based
restricted stock units (“Nutrisystem 2016 Special PRSU Award”), 20,202 of which
were outstanding immediately prior to the Effective Time (assuming maximum
performance as set forth in the 2016 Special PRSU Agreement), and such 20,202
PRSUs had $34,343.40 of dividend equivalents accrued with respect thereto as of
immediately prior to the Effective Time (“Accrued Dividend Equivalents”).

F.This Agreement serves as evidence of the assumption of the Nutrisystem 2016
Special PRSU Award outstanding as of the Effective Time by Tivity Health.

3

 

--------------------------------------------------------------------------------

 

G.Except as otherwise defined in this Agreement, capitalized terms used herein
shall have the meanings set forth in the Prior Plan or the Plan, as applicable.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1.Assumption and Conversion of the Nutrisystem 2016 Special PRSU Award.  Subject
to the terms and conditions set forth in this Agreement and the Plan, Tivity
Health hereby assumes the Nutrisystem 2016 Special PRSU Award outstanding as of
immediately prior to the Effective Time, and, in accordance with the terms of
the Merger Agreement, such award is hereby converted into an award of 41,374
restricted stock units (the “Restricted Stock Units”) of Tivity Health. Each
Restricted Stock Unit represents the right to receive one share of Tivity
Health’s common stock, $.001 par value per share (the “Stock”), subject to the
restrictions set forth below and in the Plan.

 

2.

Vesting.  

a.If the Grantee remains in continuous service with Tivity Health through
December 31, 2019, the Restricted Stock Units shall vest in full on such date.

b.If, prior to December 31, 2019, the Grantee ceases to be employed by, or
provide services to, Tivity Health and its affiliates on account of (i) the
death of the Grantee, (ii) termination by Tivity Health because the Grantee
suffers a “disability” (as defined below), (iii) termination by Tivity Health
without “cause” (as defined below), or (iv) the resignation by the Grantee with
“good reason” (as defined below), 100% of the Restricted Stock Units that are
not yet vested will become vested as of the date of such cessation; provided
that, in its discretion, Tivity Health may condition such accelerated vesting on
the execution by the Grantee or the Grantee’s estate (as applicable) of a
release of claims in the form attached to the employment agreement between
Tivity Health and Grantee dated as of March 8, 2019 (as may be amended from time
to time, the “Employment Agreement”) (the “Release”) and on the Release becoming
irrevocable within 30 days following the cessation of the Grantee’s employment
or service.

c.For purposes of this Agreement “cause,” “good reason” and “disability” will
have the meanings set forth in the Employment Agreement.

d.Except as otherwise provided in this Paragraph 2, if the Grantee’s employment
or service with Tivity Health and its affiliates terminates for any reason
before any of the Restricted Stock Units are fully vested, the Restricted Stock
Units that are not then vested shall be forfeited and the Grantee shall not have
any further rights with respect to such Restricted Stock Units.

3.Time and Form of Payment with Respect to Restricted Stock Units. Upon vesting
under Paragraph 2(a) or 2(b), Tivity Health shall issue one share of Stock to
the Grantee in settlement of each vested Restricted Stock Unit (the “Distributed
Shares”).

4.Dividend Equivalents. At the same time that the Restricted Stock Units are
converted to shares of Stock and distributed to the Grantee as set forth in
Paragraph 3 above, the Company

4

 

--------------------------------------------------------------------------------

 

shall pay to the Grantee a lump sum cash payment equal to the sum of the
dividends that would have been payable between the date hereof and the date of
such distribution with respect to a number of shares of Stock equal to the
number of shares then distributable (equitably adjusted by the Committee to take
into account any stock splits, reverse splits, mergers, recapitalizations or
similar events occurring during such period), plus the Accrued Dividend
Equivalents. If or to the extent the Restricted Stock Units are forfeited,
dividend equivalent payments will not be made under this Paragraph 4.

5.Change of Control. In the event of a Change of Control prior to vesting of any
Restricted Stock Units, the Committee may in its discretion take such actions
with respect to such Restricted Stock Units as it deems appropriate, provided
that such actions do not cause the settlement of any Restricted Stock Units to
be subject to any additional tax under Section 409A of the Code.

6.Acknowledgment by Grantee. By accepting the Restricted Stock Units, the
Grantee acknowledges that with respect to any right to distribution and payment
pursuant to this Agreement, the Grantee is and shall be an unsecured general
creditor of Tivity Health without any preference as against other unsecured
general creditors of Tivity Health, and the Grantee hereby covenants for
herself, and anyone at any time claiming through or under the Grantee, not to
claim any such preference, and hereby disclaims and waives any such preference
which may at any time be at issue, to the fullest extent permitted by applicable
law. The Grantee also hereby agrees to be bound by the terms and conditions of
the Plan and this Agreement. The Grantee further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Grantee’s rights to benefits under this Agreement and the Plan,
and agrees that all such determinations and decisions of the Committee shall be
binding on the Grantee, her beneficiaries and any other person having or
claiming an interest under this Agreement and the Plan on behalf of the Grantee.

7.Restrictions on Issuance or Transfer of Shares of Tivity Health’s Common
Stock.

a.The obligation of Tivity Health to deliver shares of Stock hereunder shall be
subject to the condition that if at any time the Committee shall determine in
its discretion that the listing, registration or qualification of the shares of
Stock upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance of shares of
Stock pursuant to this Agreement, the shares of Stock may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee. The issuance of shares of Stock and the payment of cash to the
Grantee pursuant to this Agreement, if any, are subject to any applicable taxes
and other laws or regulations of the United States and of any state having
jurisdiction thereof.

b.In consideration for the Restricted Stock Units, the Grantee agrees to be
bound by Tivity Health’s policies as in effect from time to time, including, but
not limited to, Tivity Health’s Code of Business Conduct and Tivity Health’s
Compensation Recoupment Policy, and understands that there may be certain times
during the year that the Grantee will be prohibited from selling, transferring,
donating, assigning, mortgaging, hypothecating or otherwise encumbering Tivity
Health’s securities.

5

 

--------------------------------------------------------------------------------

 

8.Agreement Subject to Plan Provisions. The terms of the Plan are incorporated
herein by reference, and this Agreement shall be interpreted in accordance with
the Plan in all respects. In the event of any contradiction, distinction or
difference between this Agreement and the terms of the Plan, the terms of the
Plan will control. This Agreement is subject to the interpretations, regulations
and determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Stock, (c) changes in capitalization of Tivity Health, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Agreement pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Grantee’s acceptance of the Restricted Stock Units is the Grantee’s agreement to
be bound by the interpretations and decisions of the Committee with respect to
this Agreement and the Plan.

9.No Rights as Stockholder. The Grantee shall not have any rights as a
stockholder of Tivity Health, including the right to any cash dividends (except
as provided in Paragraph 4 hereof) or the right to vote, with respect to any
Restricted Stock Units.

10.No Rights to Continued Employment or Service. This Agreement shall not confer
upon the Grantee any right to be retained by or in the employ or service of
Tivity Health and shall not interfere in any way with the right of Tivity Health
to terminate the Grantee’s employment or service at any time. Except to the
extent expressly set forth in the Employment Agreement, the right of Tivity
Health to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.

11.Confidential Information, Non-Competition and Non-Solicitation. The Grantee
affirms her obligations under the Nondisclosure and Noncompete Agreement, dated
as of March 8, 2019.

12.Assignment and Transfers. No Restricted Stock Units or dividend equivalents
provided for in this Agreement may be transferred, assigned, pledged, or
encumbered by the Grantee and the Restricted Stock Units and dividend
equivalents shall be distributed during the lifetime of the Grantee only for the
benefit of the Grantee. Any attempt to transfer, assign, pledge, or encumber the
Restricted Stock Units or dividend equivalents provided for in this Agreement by
the Grantee shall be null, void and without effect. The rights and protections
of Tivity Health hereunder shall extend to any successors or assigns of Tivity
Health and to Tivity Health’s parents, subsidiaries, and affiliates. This
Agreement may be assigned by Tivity Health without the Grantee’s consent.

13.Withholding. The Grantee shall be required to pay to Tivity Health, or make
other arrangements satisfactory to Tivity Health to provide for the payment of,
any federal, state, local or other taxes that Tivity Health is required to
withhold with respect to the grant, vesting and distribution of the Restricted
Stock Units and dividend equivalents. Notwithstanding anything to the contrary
herein or the Plan, until the Grantee has satisfied Tivity Health’s withholding
obligation with respect to this Agreement, the Grantee shall not have any rights
to sell or transfer any shares of Stock that have been distributed to the
Grantee pursuant to this Agreement.

14.Effect on Other Benefits. The value of the Restricted Stock Units and the
shares of Stock and dividend equivalents potentially distributable hereunder
shall not be considered eligible earnings for purposes of any other plan
maintained by Tivity Health, and such value shall not be

6

 

--------------------------------------------------------------------------------

 

considered part of the Grantee’s compensation for purposes of determining or
calculating other benefits that are based on compensation, such as life
insurance.

15.Applicable Law. The validity, construction, interpretation and effect of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

16.Notice. All notices required to be given under this Agreement shall be deemed
to be received if delivered or mailed as provided for herein, to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

 

To Tivity Health:   Tivity Health, Inc.

   701 Cool Springs Blvd

   Franklin, Tennessee 37067

 

To the Grantee:

Keira Krausz

(Grantee name and address)

Address on File

 

at Tivity Health

 

 

17.Section 409A. The amounts payable under this Agreement are intended to be
compliant with the requirements of Section 409A of the Code and this Agreement
should be interpreted accordingly. If required to avoid the imposition of tax
under Section 409A of the Code, any distribution under Paragraph 3 will be
delayed until the date that is six months and one day following the Grantee’s
separation from service (or, if earlier, the Grantee’s death).

18.Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between Tivity Health and the Grantee concerning the
Restricted Stock Units provided for herein, and supersede any prior or
contemporaneous negotiations and understandings, including the 2016 Special PRSU
Agreement. Tivity Health and the Grantee have made no promises, agreements,
conditions, or understandings relating to the Restricted Stock Units, either
orally or in writing, that are not included in this Agreement or the Plan.

19.Amendment. This Agreement cannot be changed, modified, extended or terminated
except upon written amendment executed by the parties hereto. Any such written
amendment must be approved by the Committee to be effective against Tivity
Health.

20.Counterparts. This Agreement may be executed in counterparts, each of which
when signed by Tivity Health and the Grantee will be deemed an original and all
of which together will be deemed the same Agreement.

21.Consent to Electronic Delivery. The Grantee hereby authorizes Tivity Health
to deliver electronically any prospectuses or other documentation related to
this Agreement, the Plan and any other compensation or benefit plan or
arrangement in effect from time to time (including, without limitation, reports,
proxy statements or other documents that are required to be delivered to
participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations). For this purpose, electronic delivery will include,
without limitation, delivery by

7

 

--------------------------------------------------------------------------------

 

means of e-mail or e-mail notification that such documentation is available on
Tivity Health’s intranet site. Upon written request, Tivity Health will provide
to the Grantee a paper copy of any document also delivered to the Grantee
electronically. The authorization described in this paragraph may be revoked by
the Grantee at any time by written notice to Tivity Health.

[Remainder of page intentionally left blank; signature page follows]

 

 

 




8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Unit Award
Agreement to be duly executed as of the day and year first written above.

 

 

TIVITY HEALTH, INC.

 

[g3wbm0mshqj0000003.jpg]

Name: Donato Tramuto

Title:Chief Executive Officer

 

 

GRANTEE: Keira Krausz

 

Online Acceptance Satisfies

Signature Requirement

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-3

 

2017 Restricted Stock Unit Award Agreement

 

[Attached.]

 




 

 

--------------------------------------------------------------------------------

 

TIVITY HEALTH, INC.

 

NUTRISYSTEM STOCK INCENTIVE PLAN

 

2017 RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This 2017 RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
March 8, 2019, is delivered by Tivity Health, Inc., a Delaware corporation
(“Tivity Health”), to Keira Krausz (the “Grantee”).

RECITALS

A.Nutrisystem, Inc., a Delaware corporation (the “Company”), Tivity Health, and
Sweet Acquisition, Inc., a Delaware corporation and a direct, wholly-owned
subsidiary of Tivity Health (“Merger Sub”), entered into that certain Agreement
and Plan of Merger, dated as of December 9, 2018 (the “Merger Agreement”),
pursuant to which, as of the effective time of the merger contemplated thereby
(the “Effective Time”), Merger Sub was merged with and into the Company, with
the Company surviving the merger as a direct, wholly-owned subsidiary of Tivity
Health.

B.The Second Amended and Restated Nutrisystem, Inc. 2008 Long-Term Incentive
Plan, as in effect at the Effective Time (the “Prior Plan”), permitted the grant
of performance-based restricted stock units in accordance with the terms and
conditions of the Prior Plan.

C.Pursuant to Section 2.5(c) of the Merger Agreement, each grant of
performance-based restricted stock units (“PRSUs”) with respect to shares of the
Company’s common stock that was outstanding immediately prior to the Effective
Time must be assumed by Tivity Health and converted into an award of
time-vesting Restricted Stock Units (as hereinafter defined) of Tivity Health.

D.The Company has assigned, and Tivity Health has assumed, the Prior Plan, which
has been amended to replace, among other things, references to Company Stock
with references to shares of Tivity Health’s common stock (the Prior Plan, as
amended, the “Plan”).

E.Pursuant to that certain 2017 Performance-Based Restricted Stock Unit Grant
Agreement (the “2017 PRSU Agreement”), effective as of January 2, 2017 (the
“Date of Grant”), Grantee was granted an award of performance-based restricted
stock units (“Nutrisystem 2017 PRSU Award”), 21,368 of which were outstanding
immediately prior to the Effective Time (assuming actual performance as set
forth in the 2017 PRSU Agreement), and such 21,368 PRSUs had $36,325.60 of
dividend equivalents accrued with respect thereto as of immediately prior to the
Effective Time (“Accrued Dividend Equivalents”).

F.This Agreement serves as evidence of the assumption of the Nutrisystem 2017
PRSU Award outstanding as of the Effective Time by Tivity Health.

G.Except as otherwise defined in this Agreement, capitalized terms used herein
shall have the meanings set forth in the Prior Plan or the Plan, as applicable.

3

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1.Assumption and Conversion of the Nutrisystem 2017 PRSU Award.  Subject to the
terms and conditions set forth in this Agreement and the Plan, Tivity Health
hereby assumes the Nutrisystem 2017 PRSU Award outstanding as of immediately
prior to the Effective Time, and, in accordance with the terms of the Merger
Agreement, such award is hereby converted into an award of 43,762 restricted
stock units (the “Restricted Stock Units”) of Tivity Health. Each Restricted
Stock Unit represents the right to receive one share of Tivity Health’s common
stock, $.001 par value per share (the “Stock”), subject to the restrictions set
forth below and in the Plan.

 

2.

Vesting.  

a.If the Grantee remains in continuous service with Tivity Health through
December 31, 2019, the Restricted Stock Units shall vest in full on such date.

b.If the Grantee’s service with Tivity Health ceases prior to December 31, 2019
due to the Grantee’s death or “total disability” (as defined below), the Grantee
shall become vested in a pro rata portion of the Restricted Stock Units. The pro
rata portion shall be (i) the Restricted Stock Units, multiplied by (ii) a
fraction, (x) the numerator of which is the number of days of continuous service
performed by the Grantee for Tivity Health or the Company during the period
beginning January 1, 2017 and ending on December 31, 2019 (the “Service
Period”), and (y) the denominator of which is 1095, subject to the Grantee’s
execution and delivery of a general release of claims against Tivity Health and
its affiliates in the form attached to the employment agreement between Tivity
Health and Grantee dated as of March 8, 2019 (as may be amended from time to
time, the “Employment Agreement”) (the “Release”) and on the Release becoming
irrevocable within 45 days following the Grantee’s cessation of service. Any
Restricted Stock Units that do not vest in connection with such death or total
disability shall be forfeited as of the date the Grantee’s service ceases, and
the Grantee shall not have any further rights with respect to those Restricted
Stock Units.

c.If the Grantee’s service with Tivity Health ceases prior to December 31, 2019
due to (i) a termination by Tivity Health without “cause” (as defined below) or
(ii) a resignation by the Grantee with “good reason” (as defined below), then
the Grantee shall become vested in a pro rata portion of the Restricted Stock
Units. The pro rata portion shall be (i) the Restricted Stock Units, multiplied
by (ii) a fraction, (1) the numerator of which is the number of days of
continuous service performed by the Grantee for Tivity Health or the Company
during the Service Period, and (2) the denominator of which is 1095, subject to
the Grantee’s execution and delivery of a general release of claims against
Tivity Health and its affiliates in a form prescribed by Tivity Health and
subject further to that release becoming irrevocable within 45 days following
the Grantee’s cessation of service. Any Restricted Stock Units that cannot vest
because of the pro-ration described above or due to a failure to satisfy the
release condition described above will be forfeited as of the date the Grantee’s
service ceases, and the Grantee shall not have any further rights with respect
to those Restricted Stock Units.

d.Except as otherwise provided in Paragraph 2(d) above, if the Grantee’s service
with Tivity Health ceases prior to December 31, 2019 due to a resignation by the
Grantee without “good reason” (other than a resignation by the Grantee in
anticipation of a termination

4

 

--------------------------------------------------------------------------------

 

for “cause”), then the Grantee shall become vested in a pro rata portion of the
Restricted Stock Units. The pro rata portion shall be (i) the Restricted Stock
Units, multiplied by (ii) a fraction, (1) the numerator of which is the number
of full (but not partial) calendar years of continuous service performed by the
Grantee for Tivity Health or the Company during the Service Period and (2) the
denominator of which is three, subject to the Grantee’s execution and delivery
of a general release of claims against Tivity Health and its affiliates in a
form prescribed by Tivity Health and subject further to that release becoming
irrevocable within 45 days following the Grantee’s cessation of service. Any
Restricted Stock Units that cannot vest because of the pro-ration described
above or due to a failure to satisfy the release condition described above will
be forfeited as of the date the Grantee’s service ceases, and the Grantee shall
not have any further rights with respect to those Restricted Stock Units.

e.Notwithstanding any other provision of this Agreement, if prior to the payment
date described below in Paragraph 3, the Grantee’s employment or service with
Tivity Health ceases due to a termination by Tivity Health for “cause” (or due
to a resignation by the Grantee in anticipation of a termination for “cause”),
all of the Restricted Stock Units shall be immediately forfeited and the Grantee
shall not have any further rights with respect to this Grant.

f.For purposes of this Agreement:

i.“cause,” and “good reason” will have the meanings set forth in the Employment
Agreement.

ii.“total disability” means a condition entitling the Grantee to benefits under
any long-term disability plan or policy maintained or funded by Tivity Health.

3.Time and Form of Payment with Respect to Restricted Stock Units. The Grantee
shall receive a distribution with respect to vested Restricted Stock Units
within two and one-half months following December 31, 2019. The Restricted Stock
Units will be distributed in shares of Stock, with each vested Restricted Stock
Unit representing the right to receive one share of Stock (equitably adjusted by
the Committee in accordance with Section 5(d) of the Plan or any successor
provision).

4.Dividend Equivalents. At the same time that the Restricted Stock Units are
converted to shares of Stock and distributed to the Grantee as set forth in
Paragraph 3 above, the Company shall pay to the Grantee a lump sum cash payment
equal to the sum of the dividends that would have been payable between the date
hereof and the date of such distribution with respect to a number of shares of
Stock equal to the number of shares then distributable (equitably adjusted by
the Committee to take into account any stock splits, reverse splits, mergers,
recapitalizations or similar events occurring during such period), plus the
Accrued Dividend Equivalents. If or to the extent the Restricted Stock Units are
forfeited, dividend equivalent payments will not be made under this Paragraph 4.

5.Change of Control. In the event of a Change of Control prior to settlement of
this award, the Committee may in its discretion: (a) accelerate settlement of
this Grant, to the extent consistent with Treas. Reg. § 1.409A~3(j)(4)(ix) or
any successor provision and/or (b) take such other actions as it deems
appropriate with respect to this Grant, provided that such other actions do not
cause this award to be subject to tax under Section 409A of the Code.

5

 

--------------------------------------------------------------------------------

 

6.Acknowledgment by Grantee. By accepting the Restricted Stock Units, the
Grantee acknowledges that with respect to any right to distribution and payment
pursuant to this Agreement, the Grantee is and shall be an unsecured general
creditor of Tivity Health without any preference as against other unsecured
general creditors of Tivity Health, and the Grantee hereby covenants for
herself, and anyone at any time claiming through or under the Grantee, not to
claim any such preference, and hereby disclaims and waives any such preference
which may at any time be at issue, to the fullest extent permitted by applicable
law. The Grantee also hereby agrees to be bound by the terms and conditions of
the Plan and this Agreement. The Grantee further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Grantee’s rights to benefits under this Agreement and the Plan,
and agrees that all such determinations and decisions of the Committee shall be
binding on the Grantee, her beneficiaries and any other person having or
claiming an interest under this Agreement and the Plan on behalf of the Grantee.

7.Restrictions on Issuance or Transfer of Shares of Tivity Health’s Common
Stock.

a.The obligation of Tivity Health to deliver shares of Stock hereunder shall be
subject to the condition that if at any time the Committee shall determine in
its discretion that the listing, registration or qualification of the shares of
Stock upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance of shares of
Stock pursuant to this Agreement, the shares of Stock may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee. The issuance of shares of Stock and the payment of cash to the
Grantee pursuant to this Agreement, if any, are subject to any applicable taxes
and other laws or regulations of the United States and of any state having
jurisdiction thereof.

b.The Grantee hereby (i) agrees to be bound by Tivity Health’s policies as in
effect from time to time, including, but not limited to, Tivity Health’s Code of
Business Conduct and Tivity Health’s Compensation Recoupment Policy, and (ii)
understands that there may be certain times during the year that the Grantee
will be prohibited from selling, transferring, donating, assigning, mortgaging,
hypothecating or otherwise encumbering Tivity Health’s securities.

6

 

--------------------------------------------------------------------------------

 

8.Agreement Subject to Plan Provisions. The terms of the Plan are incorporated
herein by reference, and this Agreement shall be interpreted in accordance with
the Plan in all respects. In the event of any contradiction, distinction or
difference between this Agreement and the terms of the Plan, the terms of the
Plan will control. This Agreement is subject to the interpretations, regulations
and determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Stock, (c) changes in capitalization of Tivity Health, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Agreement pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Grantee’s acceptance of the Restricted Stock Units is the Grantee’s agreement to
be bound by the interpretations and decisions of the Committee with respect to
this Agreement and the Plan.

9.No Rights as Stockholder. The Grantee shall not have any rights as a
stockholder of Tivity Health, including the right to any cash dividends (except
as provided in Paragraph 4 hereof) or the right to vote, with respect to any
Restricted Stock Units.

10.No Rights to Continued Employment or Service. This Agreement shall not confer
upon the Grantee any right to be retained by or in the employ or service of
Tivity Health and shall not interfere in any way with the right of Tivity Health
to terminate the Grantee’s employment or service at any time. Except to the
extent expressly set forth in the Employment Agreement, the right of Tivity
Health to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.

11.Confidential Information, Non-Competition and Non-Solicitation. The Grantee
affirms her obligations under the Nondisclosure and Noncompete Agreement, dated
as of March 8, 2019.

12.Assignment and Transfers. No Restricted Stock Units or dividend equivalents
provided for in this Agreement may be transferred, assigned, pledged, or
encumbered by the Grantee and the Restricted Stock Units and dividend
equivalents shall be distributed during the lifetime of the Grantee only for the
benefit of the Grantee. Any attempt to transfer, assign, pledge, or encumber the
Restricted Stock Units or dividend equivalents provided for in this Agreement by
the Grantee shall be null, void and without effect. The rights and protections
of Tivity Health hereunder shall extend to any successors or assigns of Tivity
Health and to Tivity Health’s parents, subsidiaries, and affiliates. This
Agreement may be assigned by Tivity Health without the Grantee’s consent.

13.Withholding. The Grantee shall be required to pay to Tivity Health, or make
other arrangements satisfactory to Tivity Health to provide for the payment of,
any federal, state, local or other taxes that Tivity Health is required to
withhold with respect to the grant, vesting and distribution of the Restricted
Stock Units and dividend equivalents. Notwithstanding anything to the contrary
herein or the Plan, until the Grantee has satisfied Tivity Health’s withholding
obligation with respect to this Agreement, the Grantee shall not have any rights
to sell or transfer any shares of Stock that have been distributed to the
Grantee pursuant to this Agreement.

14.Effect on Other Benefits. The value of the Restricted Stock Units and the
shares of Stock and dividend equivalents potentially distributable hereunder
shall not be considered eligible earnings for purposes of any other plan
maintained by Tivity Health, and such value shall not be

7

 

--------------------------------------------------------------------------------

 

considered part of the Grantee’s compensation for purposes of determining or
calculating other benefits that are based on compensation, such as life
insurance.

15.Applicable Law. The validity, construction, interpretation and effect of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

16.Notice. All notices required to be given under this Agreement shall be deemed
to be received if delivered or mailed as provided for herein, to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

 

To Tivity Health:   Tivity Health, Inc.

   701 Cool Springs Blvd

   Franklin, Tennessee 37067

 

To the Grantee:

Keira Krausz

(Grantee name and address)

Address on File

 

at Tivity Health

 

 

17.Section 409A. The amounts payable under this Agreement are intended to be
compliant with the requirements of Section 409A of the Code and this Agreement
should be interpreted accordingly. If required to avoid the imposition of tax
under Section 409A of the Code, any distribution under Paragraph 3 will be
delayed until the date that is six months and one day following the Grantee’s
separation from service (or, if earlier, the Grantee’s death).

18.Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between Tivity Health and the Grantee concerning the
Restricted Stock Units provided for herein, and supersede any prior or
contemporaneous negotiations and understandings, including the 2017 PRSU
Agreement. Tivity Health and the Grantee have made no promises, agreements,
conditions, or understandings relating to the Restricted Stock Units, either
orally or in writing, that are not included in this Agreement or the Plan.

19.Amendment. This Agreement cannot be changed, modified, extended or terminated
except upon written amendment executed by the parties hereto. Any such written
amendment must be approved by the Committee to be effective against Tivity
Health.

20.Counterparts. This Agreement may be executed in counterparts, each of which
when signed by Tivity Health and the Grantee will be deemed an original and all
of which together will be deemed the same Agreement.

21.Consent to Electronic Delivery. The Grantee hereby authorizes Tivity Health
to deliver electronically any prospectuses or other documentation related to
this Agreement, the Plan and any other compensation or benefit plan or
arrangement in effect from time to time (including, without limitation, reports,
proxy statements or other documents that are required to be delivered to
participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations). For this purpose, electronic delivery will include,
without limitation, delivery by

8

 

--------------------------------------------------------------------------------

 

means of e-mail or e-mail notification that such documentation is available on
Tivity Health’s intranet site. Upon written request, Tivity Health will provide
to the Grantee a paper copy of any document also delivered to the Grantee
electronically. The authorization described in this paragraph may be revoked by
the Grantee at any time by written notice to Tivity Health.

[Remainder of page intentionally left blank; signature page follows]

 

 

 

9

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Unit Award
Agreement to be duly executed as of the day and year first written above.

 

 

TIVITY HEALTH, INC.

 

[g3wbm0mshqj0000004.jpg]

Name: Donato Tramuto

Title:Chief Executive Officer

 

 

GRANTEE: Keira Krausz

 

Online Acceptance Satisfies

Signature Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-4

 

2018 Restricted Stock Unit Award Agreement

 

[Attached.]

 




11

 

--------------------------------------------------------------------------------

 

TIVITY HEALTH, INC.

 

NUTRISYSTEM STOCK INCENTIVE PLAN

 

2018 RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

This 2018 RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
March 8, 2019, is delivered by Tivity Health, Inc., a Delaware corporation
(“Tivity Health”), to Keira Krausz (the “Grantee”).

RECITALS

A.Nutrisystem, Inc., a Delaware corporation (the “Company”), Tivity Health, and
Sweet Acquisition, Inc., a Delaware corporation and a direct, wholly-owned
subsidiary of Tivity Health (“Merger Sub”), entered into that certain Agreement
and Plan of Merger, dated as of December 9, 2018 (the “Merger Agreement”),
pursuant to which, as of the effective time of the merger contemplated thereby
(the “Effective Time”), Merger Sub was merged with and into the Company, with
the Company surviving the merger as a direct, wholly-owned subsidiary of Tivity
Health.

B.The Second Amended and Restated Nutrisystem, Inc. 2008 Long-Term Incentive
Plan, as in effect at the Effective Time (the “Prior Plan”), permitted the grant
of performance-based restricted stock units in accordance with the terms and
conditions of the Prior Plan.

C.Pursuant to Section 2.5(c) of the Merger Agreement, each grant of
performance-based restricted stock units (“PRSUs”) with respect to shares of the
Company’s common stock that was outstanding immediately prior to the Effective
Time must be assumed by Tivity Health and converted into an award of
time-vesting Restricted Stock Units (as hereinafter defined) of Tivity Health.

D.The Company has assigned, and Tivity Health has assumed, the Prior Plan, which
has been amended to replace, among other things, references to Company Stock
with references to shares of Tivity Health’s common stock (the Prior Plan, as
amended, the “Plan”).

E.Pursuant to that certain 2018 Performance-Based Restricted Stock Unit Grant
Agreement (the “2018 PRSU Agreement”), effective as of January 2, 2018 (the
“Date of Grant”), Grantee was granted an award of performance-based restricted
stock units (“Nutrisystem 2018 PRSU Award”), 19,924 of which were outstanding
immediately prior to the Effective Time (assuming maximum performance as set
forth in the 2018 PRSU Agreement), and such 19,924 PRSUs had $19,924.00 of
dividend equivalents accrued with respect thereto as of immediately prior to the
Effective Time (“Accrued Dividend Equivalents”).

F.This Agreement serves as evidence of the assumption of the Nutrisystem 2018
PRSU Award outstanding as of the Effective Time by Tivity Health.

G.Except as otherwise defined in this Agreement, capitalized terms used herein
shall have the meanings set forth in the Prior Plan or the Plan, as applicable.

12

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1.Assumption and Conversion of the Nutrisystem 2018 PRSU Award.  Subject to the
terms and conditions set forth in this Agreement and the Plan, Tivity Health
hereby assumes the Nutrisystem 2018 PRSU Award outstanding as of immediately
prior to the Effective Time, and, in accordance with the terms of the Merger
Agreement, such award is hereby converted into an award of 40,804 restricted
stock units (the “Restricted Stock Units”) of Tivity Health. Each Restricted
Stock Unit represents the right to receive one share of Tivity Health’s common
stock, $.001 par value per share (the “Stock”), subject to the restrictions set
forth below and in the Plan.

2.

Vesting.  

a.If the Grantee remains in continuous service with Tivity Health through
December 31, 2020, the Restricted Stock Units shall vest in full on such date.

b.If the Grantee’s service with Tivity Health ceases prior to December 31, 2020
due to the Grantee’s death or “total disability” (as defined below), the Grantee
shall become vested in a pro rata portion of the Restricted Stock Units. The pro
rata portion shall be (i) the Restricted Stock Units, multiplied by (ii) a
fraction, (x) the numerator of which is the number of days of continuous service
performed by the Grantee for Tivity Health or the Company during the period
beginning January 1, 2018 and ending on December 31, 2020 (the “Service
Period”), and (y) the denominator of which is 1095, subject to the Grantee’s
execution and delivery of a general release of claims against Tivity Health and
its affiliates in the form attached to the employment agreement between Tivity
Health and Grantee dated as of March 8, 2019 (as may be amended from time to
time, the “Employment Agreement”) (the “Release”) and on the Release becoming
irrevocable within 45 days following the Grantee’s cessation of service. Any
Restricted Stock Units that do not vest in connection with such death or total
disability shall be forfeited as of the date the Grantee’s service ceases, and
the Grantee shall not have any further rights with respect to those Restricted
Stock Units.

c.If the Grantee’s service with Tivity Health ceases prior to December 31, 2020
due to (i) a termination by Tivity Health without “cause” (as defined below) or
(ii) a resignation by the Grantee with “good reason” (as defined below), then
the Grantee shall become vested in a pro rata portion of the Restricted Stock
Units. The pro rata portion shall be (i) the Restricted Stock Units, multiplied
by (ii) a fraction, (1) the numerator of which is the number of days of
continuous service performed by the Grantee for Tivity Health or the Company
during the Service Period, and (2) the denominator of which is 1095, subject to
the Grantee’s execution and delivery of a general release of claims against
Tivity Health and its affiliates in a form prescribed by Tivity Health and
subject further to that release becoming irrevocable within 45 days following
the Grantee’s cessation of service. Any Restricted Stock Units that cannot vest
because of the pro-ration described above or due to a failure to satisfy the
release condition described above will be forfeited as of the date the Grantee’s
service ceases, and the Grantee shall not have any further rights with respect
to those Restricted Stock Units.

d.Except as otherwise provided in Paragraph 2(d) above, if the Grantee’s service
with Tivity Health ceases prior to December 31, 2020 due to a resignation by the
Grantee without “good reason” (other than a resignation by the Grantee in
anticipation of a termination

13

 

--------------------------------------------------------------------------------

 

for “cause”), then the Grantee shall become vested in a pro rata portion of the
Restricted Stock Units. The pro rata portion shall be (i) the Restricted Stock
Units, multiplied by (ii) a fraction, (1) the numerator of which is the number
of full (but not partial) calendar years of continuous service performed by the
Grantee for Tivity Health or the Company during the Service Period and (2) the
denominator of which is three, subject to the Grantee’s execution and delivery
of a general release of claims against Tivity Health and its affiliates in a
form prescribed by Tivity Health and subject further to that release becoming
irrevocable within 45 days following the Grantee’s cessation of service. Any
Restricted Stock Units that cannot vest because of the pro-ration described
above or due to a failure to satisfy the release condition described above will
be forfeited as of the date the Grantee’s service ceases, and the Grantee shall
not have any further rights with respect to those Restricted Stock Units.

e.Notwithstanding any other provision of this Agreement, if prior to the payment
date described below in Paragraph 3, the Grantee’s employment or service with
Tivity Health ceases due to a termination by Tivity Health for “cause” (or due
to a resignation by the Grantee in anticipation of a termination for “cause”),
all of the Restricted Stock Units shall be immediately forfeited and the Grantee
shall not have any further rights with respect to this Grant.

f.For purposes of this Agreement:

i.“cause,” and “good reason” will have the meanings set forth in the Employment
Agreement.

ii.“total disability” means a condition entitling the Grantee to benefits under
any long-term disability plan or policy maintained or funded by Tivity Health.

3.Time and Form of Payment with Respect to Restricted Stock Units. The Grantee
shall receive a distribution with respect to vested Restricted Stock Units
within two and one-half months following December 31, 2020. The Restricted Stock
Units will be distributed in shares of Stock, with each vested Restricted Stock
Unit representing the right to receive one share of Stock (equitably adjusted by
the Committee in accordance with Section 5(d) of the Plan or any successor
provision).

4.Dividend Equivalents. At the same time that the Restricted Stock Units are
converted to shares of Stock and distributed to the Grantee as set forth in
Paragraph 3 above, the Company shall pay to the Grantee a lump sum cash payment
equal to the sum of the dividends that would have been payable between the date
hereof and the date of such distribution with respect to a number of shares of
Stock equal to the number of shares then distributable (equitably adjusted by
the Committee to take into account any stock splits, reverse splits, mergers,
recapitalizations or similar events occurring during such period), plus the
Accrued Dividend Equivalents. If or to the extent the Restricted Stock Units are
forfeited, dividend equivalent payments will not be made under this Paragraph 4.

5.Change of Control. In the event of a Change of Control prior to settlement of
this award, the Committee may in its discretion: (a) accelerate settlement of
this Grant, to the extent consistent with Treas. Reg. § 1.409A~3(j)(4)(ix) or
any successor provision and/or (b) take such other actions as it deems
appropriate with respect to this Grant, provided that such other actions do not
cause this award to be subject to tax under Section 409A of the Code.

14

 

--------------------------------------------------------------------------------

 

6.Acknowledgment by Grantee. By accepting the Restricted Stock Units, the
Grantee acknowledges that with respect to any right to distribution and payment
pursuant to this Agreement, the Grantee is and shall be an unsecured general
creditor of Tivity Health without any preference as against other unsecured
general creditors of Tivity Health, and the Grantee hereby covenants for
herself, and anyone at any time claiming through or under the Grantee, not to
claim any such preference, and hereby disclaims and waives any such preference
which may at any time be at issue, to the fullest extent permitted by applicable
law. The Grantee also hereby agrees to be bound by the terms and conditions of
the Plan and this Agreement. The Grantee further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Grantee’s rights to benefits under this Agreement and the Plan,
and agrees that all such determinations and decisions of the Committee shall be
binding on the Grantee, her beneficiaries and any other person having or
claiming an interest under this Agreement and the Plan on behalf of the Grantee.

7.Restrictions on Issuance or Transfer of Shares of Tivity Health’s Common
Stock.

a.The obligation of Tivity Health to deliver shares of Stock hereunder shall be
subject to the condition that if at any time the Committee shall determine in
its discretion that the listing, registration or qualification of the shares of
Stock upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance of shares of
Stock pursuant to this Agreement, the shares of Stock may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee. The issuance of shares of Stock and the payment of cash to the
Grantee pursuant to this Agreement, if any, are subject to any applicable taxes
and other laws or regulations of the United States and of any state having
jurisdiction thereof.

b.The Grantee hereby (i) agrees to be bound by Tivity Health’s policies as in
effect from time to time, including, but not limited to, Tivity Health’s Code of
Business Conduct and Tivity Health’s Compensation Recoupment Policy, and (ii)
understands that there may be certain times during the year that the Grantee
will be prohibited from selling, transferring, donating, assigning, mortgaging,
hypothecating or otherwise encumbering Tivity Health’s securities.

15

 

--------------------------------------------------------------------------------

 

8.Agreement Subject to Plan Provisions. The terms of the Plan are incorporated
herein by reference, and this Agreement shall be interpreted in accordance with
the Plan in all respects. In the event of any contradiction, distinction or
difference between this Agreement and the terms of the Plan, the terms of the
Plan will control. This Agreement is subject to the interpretations, regulations
and determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Stock, (c) changes in capitalization of Tivity Health, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Agreement pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Grantee’s acceptance of the Restricted Stock Units is the Grantee’s agreement to
be bound by the interpretations and decisions of the Committee with respect to
this Agreement and the Plan.

9.No Rights as Stockholder. The Grantee shall not have any rights as a
stockholder of Tivity Health, including the right to any cash dividends (except
as provided in Paragraph 4 hereof) or the right to vote, with respect to any
Restricted Stock Units.

10.No Rights to Continued Employment or Service. This Agreement shall not confer
upon the Grantee any right to be retained by or in the employ or service of
Tivity Health and shall not interfere in any way with the right of Tivity Health
to terminate the Grantee’s employment or service at any time. Except to the
extent expressly set forth in the Employment Agreement, the right of Tivity
Health to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.

11.Confidential Information, Non-Competition and Non-Solicitation. The Grantee
affirms her obligations under the Nondisclosure and Noncompete Agreement, dated
as of March 8, 2019.

12.Assignment and Transfers. No Restricted Stock Units or dividend equivalents
provided for in this Agreement may be transferred, assigned, pledged, or
encumbered by the Grantee and the Restricted Stock Units and dividend
equivalents shall be distributed during the lifetime of the Grantee only for the
benefit of the Grantee. Any attempt to transfer, assign, pledge, or encumber the
Restricted Stock Units or dividend equivalents provided for in this Agreement by
the Grantee shall be null, void and without effect. The rights and protections
of Tivity Health hereunder shall extend to any successors or assigns of Tivity
Health and to Tivity Health’s parents, subsidiaries, and affiliates. This
Agreement may be assigned by Tivity Health without the Grantee’s consent.

13.Withholding. The Grantee shall be required to pay to Tivity Health, or make
other arrangements satisfactory to Tivity Health to provide for the payment of,
any federal, state, local or other taxes that Tivity Health is required to
withhold with respect to the grant, vesting and distribution of the Restricted
Stock Units and dividend equivalents. Notwithstanding anything to the contrary
herein or the Plan, until the Grantee has satisfied Tivity Health’s withholding
obligation with respect to this Agreement, the Grantee shall not have any rights
to sell or transfer any shares of Stock that have been distributed to the
Grantee pursuant to this Agreement.

14.Effect on Other Benefits. The value of the Restricted Stock Units and the
shares of Stock and dividend equivalents potentially distributable hereunder
shall not be considered eligible earnings for purposes of any other plan
maintained by Tivity Health, and such value shall not be

16

 

--------------------------------------------------------------------------------

 

considered part of the Grantee’s compensation for purposes of determining or
calculating other benefits that are based on compensation, such as life
insurance.

15.Applicable Law. The validity, construction, interpretation and effect of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

16.Notice. All notices required to be given under this Agreement shall be deemed
to be received if delivered or mailed as provided for herein, to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

 

To Tivity Health:   Tivity Health, Inc.

   701 Cool Springs Blvd

   Franklin, Tennessee 37067

 

To the Grantee:

Keira Krausz

(Grantee name and address)

Address on File

 

at Tivity Health

 

 

17.Section 409A. The amounts payable under this Agreement are intended to be
compliant with the requirements of Section 409A of the Code and this Agreement
should be interpreted accordingly. If required to avoid the imposition of tax
under Section 409A of the Code, any distribution under Paragraph 3 will be
delayed until the date that is six months and one day following the Grantee’s
separation from service (or, if earlier, the Grantee’s death).

18.Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between Tivity Health and the Grantee concerning the
Restricted Stock Units provided for herein, and supersede any prior or
contemporaneous negotiations and understandings, including the 2018 PRSU
Agreement. Tivity Health and the Grantee have made no promises, agreements,
conditions, or understandings relating to the Restricted Stock Units, either
orally or in writing, that are not included in this Agreement or the Plan.

19.Amendment. This Agreement cannot be changed, modified, extended or terminated
except upon written amendment executed by the parties hereto. Any such written
amendment must be approved by the Committee to be effective against Tivity
Health.

20.Counterparts. This Agreement may be executed in counterparts, each of which
when signed by Tivity Health and the Grantee will be deemed an original and all
of which together will be deemed the same Agreement.

21.Consent to Electronic Delivery. The Grantee hereby authorizes Tivity Health
to deliver electronically any prospectuses or other documentation related to
this Agreement, the Plan and any other compensation or benefit plan or
arrangement in effect from time to time (including, without limitation, reports,
proxy statements or other documents that are required to be delivered to
participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations). For this purpose, electronic delivery will include,
without limitation, delivery by

17

 

--------------------------------------------------------------------------------

 

means of e-mail or e-mail notification that such documentation is available on
Tivity Health’s intranet site. Upon written request, Tivity Health will provide
to the Grantee a paper copy of any document also delivered to the Grantee
electronically. The authorization described in this paragraph may be revoked by
the Grantee at any time by written notice to Tivity Health.

[Remainder of page intentionally left blank; signature page follows]

 

 

 

18

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Unit Award
Agreement to be duly executed as of the day and year first written above.

 

 

TIVITY HEALTH, INC.

 

[g3wbm0mshqj0000005.jpg]

Name: Donato Tramuto

Title:Chief Executive Officer

 

 

 

GRANTEE: Keira Krausz

 

Online Acceptance Satisfies

Signature Requirement

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

Form of Release

 

[Attached.]


 

--------------------------------------------------------------------------------

 

Form Release of Claims

 

In consideration of the payments and other benefits set forth in Section VI.B
and Section VI.D of the Employment Agreement dated March 8, 2019, to which this
form is attached, I, Keira Krausz, hereby furnish Tivity Health, Inc. (the
“Company”), with the following release and waiver (“Release and Waiver”).

 

In exchange for the consideration provided to me by the Company, that I am not
otherwise entitled to receive, I, on behalf of myself, my executors, heirs,
administrators, and assigns, hereby release and forever discharge the Company
together with its directors, managers, officers, employees, members,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (the “Released Parties”),
from any and all claims, liabilities and obligations, both known and unknown,
suspected or claimed against any of the Released Parties related to (a) my
employment with the Company or the termination of that employment; (b) my
compensation or benefits from the Company or any of the Released Parties,
including, but not limited to, salary, bonuses, commissions, vacation pay,
severance pay, or fringe benefits, except to the extent provided below; (c) all
claims for breach of contract, wrongful termination, and breach of the implied
covenant of good faith and fair dealing, to the extent related to my employment
with the Company or the termination of that employment; (d) all tort claims,
including, but not limited to, claims for fraud, defamation, emotional distress,
and discharge in violation of public policy, to the extent related to my
employment with the Company or the termination of that employment; (e) all
federal, state, and local statutory claims, including, but not limited to,
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, the Family and Medical Leave Act, the Age
Discrimination in Employment Act of 1967 (“ADEA”), and the Employee Retirement
Income Security Act; each as may be amended from time to time, to the extent
related to my employment with the Company or the termination of that employment;
and (f) any applicable local, state or federal equal employment opportunity or
anti-discrimination law, statute, policy, order, ordinance or regulation, to the
extent related to my employment with the Company or the termination of that
employment.

 

Nothing in this Release and Waiver shall be construed to waive any right that is
not subject to waiver by private agreement under federal, state or local
employment or other laws, such as claims for workers’ compensation or
unemployment benefits.  In addition, nothing in this Release and Waiver will be
construed to affect any of the following claims, all rights in respect of which
I reserve: (a) reimbursement of unreimbursed business expenses properly incurred
prior to my termination date in accordance with the Company’s policy; (b) claims
under the [Award Agreements] in respect of vested Restricted Stock Units (as
defined in the [Award Agreements]) then held by me and claims in respect of such
Restricted Stock Units solely in my capacity as a holder of Restricted Stock
Units; (c) claims as an equityholder in the Company (including any rights I have
arising under operative documents applicable to me in such capacity); (d) any
vested benefits to which I am entitled under any employee benefit plans or
programs of the Company in which I participate; (e) any claim for unemployment
compensation or workers’ compensation administered by a state government to
which I am presently or may become entitled; (f) any claim that the Company has
breached this Release and Waiver; and (g) indemnification as an officer or
director of the Company (including as a fiduciary of any employee benefit plan),
or inclusion as a beneficiary of any insurance policy related to my service in
such capacity.

I acknowledge and agree that as of the date I execute this Release and Waiver, I
have no knowledge of any facts or circumstances that give rise or could give
rise to any claims under any of the laws listed in the preceding paragraphs, or
that I have fully disclosed to the Company, in writing, any such matters.

 

2

 

--------------------------------------------------------------------------------

 

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against the Company regarding any of the claims released herein. If,
notwithstanding this representation and warranty, I have filed or file such a
complaint, charge, or lawsuit, I agree that I shall cause such complaint,
charge, or lawsuit to be dismissed with prejudice and shall pay any and all
costs required in obtaining dismissal of such complaint, charge, or lawsuit,
including without limitation the attorneys’ fees of the Company. I acknowledge
that in accordance with 29 C.F.R. § 1625.23(b), this covenant not to sue is not
intended to preclude me from bringing a lawsuit to challenge the validity of the
release language contained in this Release and Waiver.

 

Moreover, I agree that this Release and Waiver will not prevent me from filing a
charge of discrimination with the Equal Employment Opportunity Commission
(“EEOC”), or its equivalent state or local agencies, or otherwise participating
in an administrative investigation.  However, to the fullest extent permitted by
law, I agree to relinquish and forgo all legal relief, equitable relief,
statutory relief, reinstatement, back pay, front pay, and any other damages,
benefits, remedies, and relief to which I may be entitled as a result of any
claim, charge, or complaint against the Company and agree to forgo and
relinquish reinstatement, all back pay, front pay, and other damages, benefits,
remedies, and relief that I could receive from claims, actions, or suits filed
or charges instituted or pursued by any agency or commission based upon or
arising out of the matters that are released and waived by this Release and
Waiver.  The parties intend that this paragraph and the release of claims herein
be construed as broadly as lawfully possible.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the Release and Waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; (c) I have twenty-one (21) days in which to consider
this Release and Waiver (although I may choose voluntarily to execute this
Release and Waiver earlier); (d) I have seven (7) days following the execution
of this Release and Waiver to revoke my consent to this Release and Waiver; and
(e) this Release and Waiver shall not be effective until the eighth day after I
execute this Release and Waiver and the revocation period has expired.

 

I acknowledge my continuing obligations under that certain Nondisclosure and
Noncompete Agreement, dated as of March 8, 2019, by and between me and the
Company, as may be amended from time to time (the “Nondisclosure and Noncompete
Agreement”), and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my obligations under the Nondisclosure and
Noncompete Agreement.  

 

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by any member
of the Company or any other person released hereunder that is not expressly
stated herein. This Release and Waiver may only be modified by a writing signed
by both me and a duly authorized officer of the Company (other than me).

 

 

3

 

--------------------------------------------------------------------------------

 

Date:By:

Keira Krausz

 

 

Date:By:

Company Representative

 




4

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

Nondisclosure and Noncompete Agreement

 

[Attached.]




 

 

--------------------------------------------------------------------------------

 

Nondisclosure and Noncompete Agreement

(Keira Krausz)

This Nondisclosure and Noncompete Agreement (“Agreement”), executed and
delivered as of March 8, 2019 (the “Effective Date”), by and between Tivity
Health, Inc., a Delaware corporation, and its subsidiaries, including, but not
limited to, Nutrisystem, Inc., a Delaware corporation (“Nutrisystem”), having a
principal place of business at 701 Cool Springs Boulevard, Franklin, Tennessee
37067 (hereinafter called the “Company”), and Keira Krausz (“Employee”) (the
Company and Employee are collectively referred to herein as the “Parties”).

 

In consideration of Employee’s employment by Tivity Health, Inc. and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:

1.

Confidentiality.

a.Confidential Information. Employee understands and acknowledges that during
the course of employment, Employee will have access to and learn about
confidential, secret and proprietary documents, materials, data and other
information, in tangible and intangible form, of and relating to the Company and
its businesses and existing and prospective customers, suppliers, investors and
other associated third parties referred to herein as “Confidential Information”
(as defined below). Employee further understands and acknowledges that this
Confidential Information and the Company’s ability to reserve it for the
exclusive knowledge and use of the Company is of great competitive importance
and commercial value, and that improper use or disclosure of the Confidential
Information by Employee will cause irreparable harm to the Company, for which
remedies at law will not be adequate and may also cause the Company to incur
financial costs, loss of business advantage, liability under confidentiality
agreements with third parties, civil damages and criminal penalties.

For purposes of this Agreement, the term “Confidential Information” includes,
but is not limited to, all information not generally known to the public, in
spoken, printed, electronic or any other form or medium, relating directly or
indirectly to proposed or new products or markets developed or to be developed
by the Company, secret or

confidential business procedures or plans relating to the Company’s new or
existing markets, new proposed acquisitions or mergers, the name and processes
of those with whom the Company is dealing in connection with such new products,
markets, procedures or business and all things of a same or similar confidential
nature, as well as any of the following information: technical information,
processes, formulae, compositions, systems, techniques, inventions, computer
programs and software developed by or for the Company, research projects,
agreements, customer and prospective customer lists, pricing data, strategies,
sources of supply, personnel records, financial data and information, sales and
marketing methods, marketing plans,  production, merchandising systems and
plans, acquisitions and potential acquisitions and other information
confidential to the Company. As used herein, the term “Person” shall mean any
individual, corporation, limited liability company, association, partnership,
business, joint venture, trust estate, unincorporated organization, governmental
authority, or any other entity.

Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable individual to be confidential or proprietary in the
context and circumstances in which the information is known or used.  Employee
understands and agrees that Confidential Information developed by Employee in
the course of Employee’s employment shall be subject to the terms and conditions
of this Agreement as if the Company had furnished the same Confidential
Information to Employee in the first instance. Confidential

 

--------------------------------------------------------------------------------

 



Information shall not include information that is generally available to and
known by the public; provided that such disclosure to the public is through no
direct or indirect fault of Employee or Person(s) acting on Employee’s behalf.

b.Disclosure and Use Restrictions. Employee agrees and covenants: (i) to treat
all Confidential Information as strictly confidential; (ii) not to directly or
indirectly disclose, publish, communicate or make available Confidential
Information, or allow it to be disclosed, published, communicated or made
available, in whole or part, to any Person whatsoever (including other employees
of the Company) not having a need to know and authority to know and use the
Confidential Information in connection with the business of the Company and, in
any event, not to anyone outside of the direct employ of the Company except with
the prior consent of an authorized officer acting on behalf of the Company in
each instance (and then, such disclosure shall be made only within the limits
and to the extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of the Company, except with the prior consent of an authorized officer acting on
behalf of the Company in each instance (and then, such disclosure shall be made
only within the limits and to the extent of such duties or consent). Employee
acknowledges that nothing herein shall be construed to restrict or prevent
disclosure of Confidential Information at any time (x) as may be required by
applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation or order; (y) as part of providing information to, or testifying or
otherwise assisting in any investigation or proceeding brought by, any federal
regulatory or law enforcement agency or legislative body, or any self-regulatory
organization; or (z) in the course of filing, testifying, participating in or
otherwise assisting in a proceeding relating to an

alleged violation of any federal or state law relating to fraud, or any rule or
regulation of the Securities and Exchange Commission. Employee shall provide
written notice of any such order to an authorized officer of the Company
promptly upon receiving such order, but in any event sufficiently in advance of
making any disclosure to permit the Company to contest the order or seek
confidentiality protections, as determined in its sole discretion.

c.Duration of Confidentiality Obligations. Employee understands and acknowledges
that Employee’s obligations under this Agreement with regard to any particular
Confidential Information shall commence immediately upon Employee first having
access to such Confidential Information and shall continue during and after
Employee’s employment until such time as such Confidential Information has
become public knowledge other than as a result of Employee’s breach of this
Agreement or breach by those acting in concert with Employee or on Employee’s
behalf.

d.Insider Trading. Employee acknowledges that (i) the Confidential Information
may contain material, non-public information regarding the Company, the
securities of which are publicly traded and (ii) the United States securities
laws and regulations prohibit any Person who is in possession of material,
non-public information pertaining to an issuer from purchasing or selling
securities or related financial instruments of such issuer or from communicating
such information to any other Person under circumstances in which it is
reasonably foreseeable that such Person is likely to purchase or sell such
securities. Employee agrees to comply with such laws and regulations.

2.Proprietary Rights.

a.Work Product. Employee acknowledges and agrees that all writings, works of
authorship, technology, inventions, discoveries, ideas and other work product of
any nature whatsoever, that are created, prepared, produced, authored, edited,
amended, conceived or reduced to practice by Employee individually or jointly

 

 

--------------------------------------------------------------------------------

 



with others during the period of Employee’s employment and relating in any way
to the business or contemplated business, research or development of the Company
(regardless of when or where such work product is prepared or whose equipment or
other resources is used in preparing the same) and all printed, physical and
electronic copies, all improvements, rights and claims related to the foregoing,
and other tangible embodiments thereof (collectively, “Work Product”), as well
as any and all rights in and to copyrights, trade secrets, trademarks (and
related goodwill), patents and other intellectual property rights therein
arising in any jurisdiction throughout the world and all related rights of
priority under international conventions with respect thereto, including all
pending and future applications and registrations therefor, and continuations,
divisions, continuations-in-part, reissues, extensions and renewals thereof
(collectively, “Intellectual Property Rights”), shall be the sole and exclusive
property of the Company.

b.Work Made for Hire Assignment. Employee acknowledges that, by reason of
Employee’s employment at the relevant times, to the extent permitted by law, all
of the Work Product consisting of copyrightable subject matter is “work made for
hire” as defined in the Copyright Act of 1976 (17 U.S.C. § 101), as amended, and
such copyrights are therefore owned by the Company. To the extent that the
foregoing does not apply, Employee hereby irrevocably assigns to the Company,
for no additional consideration, Employee’s entire right, title and interest in
and to all Work Product and Intellectual Property Rights therein, including the
right to sue, counterclaim and recover for all past, present and future
infringement, misappropriation or dilution thereof, and all rights corresponding
thereto throughout the world. Nothing contained in this Agreement shall be
construed to reduce or limit the Company’s rights, title or interest in any Work
Product or Intellectual Property Rights so as to be less in any respect than
that the Company would have had in the absence of this Agreement.

c.Further Assurances; Power of Attorney. During and after Employee’s employment,
Employee agrees to reasonably cooperate with the Company (at the Company’s
expense) to (i) apply for, obtain, perfect and transfer to the Company the Work
Product and Intellectual Property Rights in the Work Product in any jurisdiction
in the world; and (ii) maintain, protect and enforce the same, including
executing and delivering to the Company any and all applications, oaths,
declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Company. Employee hereby irrevocably
grants to the Company power of attorney to execute and deliver any such
documents on Employee’s behalf in Employee’s name and to do all other lawfully
permitted acts to transfer the Work Product to the Company and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if Employee does not
promptly cooperate with the Company’s request. The power of attorney is coupled
with an interest and shall not be affected by Employee’s subsequent incapacity.

d.Moral Rights. To the extent any copyrights are assigned under this Agreement,
Employee hereby irrevocably waives, to the extent permitted by applicable law,
any and all claims Employee may now or hereafter have in any jurisdiction to all
rights of paternity, integrity, disclosure and withdrawal and any other rights
that may be known as “moral rights” with respect to all Work Product and all
Intellectual Property Rights therein.

e.No License. Employee understands that this Agreement does not, and shall not
be construed to grant Employee any license or right of any nature with respect
to any Work Product or Intellectual Property Rights or any Confidential
Information, materials, software or other tools made available to Employee by
the Company.

f.No Additional Compensation. It is understood and agreed that Employee shall
not be entitled to any additional or special compensation in regard to any and
all such

 

--------------------------------------------------------------------------------

 



Work Product and all Intellectual Property Rights.

3.Security.

a.Security and Access. Employee agrees and covenants (i) to comply with all
Company security policies and procedures as in force from time to time,
including those regarding computer equipment and systems, facilities access, key
cards, access codes, internet, social media, e-mail systems, computer networks,
data security, firewalls, passwords (collectively, “Facilities Information
Technology and Access Resources”); (ii) not to access or use any Facilities and
Information Technology Resources except as authorized by the Company; and (iii)
not to access or use any Facilities and Information Technology Resources in any
manner after the termination of Employee’s employment, whether termination is
voluntary or involuntary. Employee agrees to notify the Company promptly in the
event Employee learns of any violation of the foregoing by others, or of any
other misappropriation or unauthorized access, use, reproduction or reverse
engineering of, or tampering with any Facilities and Information Technology
Access Resources or other Company property or materials by others.

b.Exit Obligations. Upon (1) voluntary or involuntary termination of Employee’s
employment or (ii) the Company’s request at any time during Employee’s
employment, Employee shall (A) provide or return any and all Company property,
including keys, key cards, access  cards, identification cards, security
devices, credit cards, network access devices, computers, cell phones,
smartphones, PDAs, manuals, reports, files, work product, e-mail messages,
recordings, disks, thumb drives or other removable information storage devices,
and data and all Company documents and materials stored in any fashion,
including those that constitute or contain any Confidential Information or Work
Product, that are in the possession or control of Employee, whether they were
provided to Employee by the Company or any of its business associates or created
by Employee in connection with Employee’s

employment; and (B) delete or destroy all copies of any such documents and
materials not returned to the Company that remain in Employee’s possession or
control, including those stored on any non-Company devices, networks, storage
locations and media in Employee’s possession or control.

4.Non-disparagement. Employee agrees and covenants that Employee will not at any
time make, publish or communicate to any Person or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the Company
or its businesses, or any of its Employees, officers, and existing and
prospective customers, suppliers, investors and other associated third parties,
or make any maliciously false statements about the Company’s Employees and
officers.

5.Non-Competition and Non-Solicitation.

a.Non-Competition. Employee agrees that Employee will not at any time during the
term of Employee’s employment and for a period of one (1) year after the
termination of Employee’s employment, within the United States, become
associated directly or indirectly as an agent on behalf of, or be employed in,
act as a consultant to, or as a director of or in connection with any Person
engaged in any business substantially similar to or competitive with any
business being conducted by the Company at any time during Employee’s
employment.

b.Non-Solicitation. During Employee’s employment and for a period of two (2)
years immediately following the termination thereof, regardless of the reason,
timing or party who initiates termination of employment, Employee promises and
agrees not to, directly or indirectly, either for Employee or any other Person,
solicit or hire (or attempt to solicit or hire) any employee of the Company or
any of its subsidiaries (including Nutrisystem and any other subsidiary of the
Company or affiliate of the Company) or any person who was an employee of the
Company or any of its subsidiaries (including Nutrisystem and any other
subsidiary of the Company or affiliate of the Company) within six (6) months
prior to any

 

--------------------------------------------------------------------------------

 



such solicitation or hiring (or attempt to solicit or hire) or otherwise induce
any employee of the Company to terminate such employment.

6.Remedies.

a.Employee acknowledges that the Confidential Information and the Company’s
ability to reserve it for its exclusive knowledge and use is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure of the Confidential Information by Employee will cause
irreparable harm to the Company, for which remedies at law will not be adequate.
In the event of a breach or threatened breach by Employee of any of the
provisions of this Agreement, Employee hereby consents and agrees that the
Company shall be entitled to seek, in addition to other available remedies, a
temporary or permanent injunction or other equitable relief against such breach
or threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that monetary damages would not
afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages or other available forms of relief.
Employee further acknowledges that each affiliate and subsidiary of the Company
is an intended third-party beneficiary of this Agreement.

b.If Employee violates the restrictive covenants set forth in this Agreement and
the Company brings legal action for injunctive or other relief, the Company
shall not, as a result of the time involved in obtaining such relief, be
deprived of the benefit of the full period of the restrictive covenant at issue.
Accordingly, the restrictive covenants shall be deemed to have the duration
specified in this Agreement, computed from the date such relief is granted but
reduced by the time expired between the date of this Agreement and the date of
the first violation of the covenant.

7.Acknowledgment. Employee acknowledges and agrees that the services to be
rendered by Employee are of a special and

unique character; that Employee will obtain knowledge and skill relevant to the
Company’s industry, methods of doing business and marketing strategies by virtue
of Employee’s employment; and that the terms and conditions of this Agreement
are reasonable under these circumstances. Employee further acknowledges that
this Agreement is not a contract of employment and shall not be construed as a
commitment by either of the Parties to continue an employment relationship for
any certain period of time. Nothing in this Agreement shall be construed to in
any way terminate, supersede, undermine or otherwise modify the at-will status
of the employment relationship between the Company and Employee, pursuant to
which either the Company or Employee may terminate the employment relationship
at any time, with or without cause, with or without notice.

8.Miscellaneous.

a.Amendment. This Agreement may not be amended or modified other than by an
agreement in writing signed by each of the Parties. Any waiver shall be valid
only if set forth in an instrument in writing signed by the Party to be bound
thereby.

b.Assignment. The Company may assign this Agreement to any subsidiary or
affiliate, or to any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of its
business or assets. This Agreement shall inure to the benefit of the Company and
its respective successors and permitted assigns. Employee may not assign this
Agreement or any part hereof. Any purported assignment by Employee shall be null
and void.

c.Entire Agreement; Binding Effect. This Agreement contains the entire agreement
of the Parties with respect to the subject matter hereof and supersedes all
prior understandings and agreements of the Parties with respect thereto. For the
avoidance of doubt, upon the effectiveness of this Agreement, that certain
Nondisclosure and Noncompete Agreement for Management Employees, dated February
5,

 

--------------------------------------------------------------------------------

 



2013, between Nutrisystem and Employee (the “Prior Agreement”), shall be
superseded and replaced in its entirety by this Agreement. Upon such
effectiveness, all provisions of, rights granted and covenants made in the Prior
Agreement are hereby waived, released and superseded in their entirety by the
provisions hereof and shall have no further force or effect.

Subject to the provisions set forth in Section 8(b), this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors, permitted assigns, heirs and legal representatives. None of the
provisions of this Agreement shall be for the benefit of or enforceable by any
Person other than the Parties, and their respective successors, permitted
assigns, heirs and legal representatives.

d.Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning choice of laws, choice of forum or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

e.Consent to Jurisdiction. Any legal suit, action or proceeding (each, a
“Proceeding”) arising out of or relating to this Agreement shall be instituted
in the United States District Court for the District of Delaware; provided,
however, that if any such Proceeding is unable to be heard by such court, then
such Proceeding shall be instituted in the courts of the State of Delaware
located in Kent County. Each Party irrevocably submits to the exclusive
jurisdiction of such court in any such Proceeding. The Parties irrevocably and
unconditionally waive any objection to the laying of venue of any Proceeding in
such court and irrevocably waives and agrees not to plead or claim in such court
that any such Proceeding brought in any such court has been brought in an
inconvenient forum.

f.WAIVER OF JURY TRIAL. THE PARTIES HEREBY EXPRESSLY WAIVE THE RIGHT TO A TRIAL
BY JURY IN ANY PROCEEDING BROUGHT BY OR AGAINST

EITHER OF THEM RELATING TO THIS AGREEMENT.

g.Attorneys’ Fees. In the event the Company is required to enforce the terms and
conditions contained in this Agreement through legal proceedings, upon a
judgment in favor of Employee, the Company shall be responsible for all
reasonable attorneys’ fees, court costs and expenses incurred by Employee.

h.Waivers. Neither the failure nor the delay by any Party in exercising any
right, power or privilege hereunder shall operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege shall preclude any other or further exercise of any such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable law, no waiver that may be given by a
Party shall be applicable except in the specific instance for which it was
given.

i.Severability. If any provision of this Agreement shall for any reason be held
to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability shall not affect any other provision hereof and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. Upon any such determination that any
provision is invalid, illegal or unenforceable, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to give effect to the
original intent of the Parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

j.Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

k.Counterparts. This Agreement may be executed in counterparts (delivery of
which may

 

--------------------------------------------------------------------------------

 



occur via facsimile), each of which shall be binding as of the date first
written above, and all of which shall constitute one and the same instrument.
Each such copy shall be deemed an original, and it shall not be necessary in
making proof of this Agreement to produce or account

for more than one such counterpart. A facsimile signature or electronically
scanned copy of a signature shall constitute and shall be deemed to be
sufficient evidence of a Party’s execution of this Agreement, without the
necessity of further proof thereof.

 

 

Employee AFFIRMS THAT SHE HAS READ THIS AGREEMENT IN ITS ENTIRETY, UNDERSTANDS
THE NATURE OF THE OBLIGATIONS Employee IS ASSUMING AND AGREES TO ABIDE BY ALL OF
THE TERMS AND PROVISIONS HEREINABOVE SET FORTH.

[Signature Page Follows.]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date above.

TIVITY HEALTH, INC.

 

 

By:

Name:

Title:

 

 

 

Employee

 

 

  

Keira Krausz

 

 

 

 

 

 

 

 